


CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERISKS DENOTE SUCH OMISSION






    




Dated January 11, 2013


Agreement for Lease


between
Digital Realty (ST. DENIS) SÀRL
as Landlord
Rackspace LIMITED
as Tenant






--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERISKS DENOTE SUCH OMISSION
Table of Contents
Page
1.
Definitions and Interpretation
1


2.
Agreement for Lease
1


3.
Conditionality
1


4.
Design


3


5.
Stage 2
13


6.
Execution of the Shell Building Works and the Stage Works


14


7.
Landlord's Variations to the Shell Building Works and the Stage Works
16


8.
Tenant's Requested Modifications
18


9.
Intellectual Property
22


10.
Confidentiality
24


11.
Certificates of Practical Completion
25


12.
Capital Allowances
26


13.
Grant of Leases
27


14.
Completion
29


15.
Title
29


16.
Matters affecting the Presmises and the Site
30


17.
Value Added Tax
31


18.
Interest
32


19.
Determination
32


20.
Insurance
32


21.
Alienation
34


22.
Effect of this Agreement
34


23.
Announcements
35


24.
Disputes
35


25.
Limitation of Liability
37


26.
Consequential Damages
37


27.
Service of Process
37


28.
Governing law and jurisdiction
38


29.
Rights of third parties
39


30.
Intentionally Omitted
39


31.
Counterparts and Notice
39


32.
Termination Rights, Penalties, Default and Remedies
39


33.
Guaranty Provisions - Digital
46


34.
Guaranty Provisions - Rackspace
47


35.
Intentionally deleted
49


36.
Building-2 Site
49







--------------------------------------------------------------------------------




Schedule 1.1
Base Specification - Initial
Schedule 1.2
Base Specification - Final


Schedule 2
Commissioning Criteria


Schedule 3
Form of Commissioning Complete Letter


Schedule 4
Form of Lease


Schedule 5
Intentionally Omitted


Schedule 6
Committed Take Down Schedule/Initial Target Dates


Schedule 7
Development Costs


Schedule 8
Site Acquisition


Schedule 9
Definitions


Schedule 10
Default Design Scope Summary


Schedule 11
Early Access


Schedule 12
Landlord's Excluded Materials









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND ESCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION


    


This Agreement for Lease (this “Agreement”) is dated January 11, 2013 and made
between:
Digital Realty (St. Denis) S.À.R.L, a company registered in Luxembourg
(registered number B136278) (the “Landlord”); and
Rackspace Limited, a company registered in England & Wales (registered number
03897010) (the “Tenant”); and


It Is Agreed that:
1.
Definitions and Interpretation



1.1.
Words and expressions used in this Agreement shall have the meanings given to
them in Schedule 9.



1.2.
Interpretation

(a)
Words of one “gender” shall include the other two genders and words in the
singular shall include the plural and vice versa.

(b)
The words “including” and “in particular” are to be construed as being by way of
illustration or emphasis only and are not to be construed so as to limit the
generality of the words preceding them.

(c)
If a party comprises two or more persons their obligations and liabilities are
“joint and several”.

(d)
Reference to a “party” agreeing not to do or omit any act or thing shall also
mean that party will not permit or knowingly suffer it to be done or omitted and
will take all such steps as may reasonably be required to prevent it being done.

(e)
Any reference to a “Clause” is a reference to a clause of this Agreement and
headings to this Agreement do not affect its interpretation and are for guidance
only.

(f)
Any reference to an “enactment” includes any consolidation, re‑enactment or
modification of the same and any subordinate legislation in force under the
same.

(g)
Any reference to “value added tax” shall include any tax of a similar nature
that may be substituted for or levied in addition to it.



2.
Agreement for Lease

In consideration of the Tenant's obligations under this Agreement and subject to
its terms, the Landlord will grant and the Tenant will accept from the Landlord
a lease of Phase 1 (the “Phase 1 Lease”), a lease of Phase 2 (the “Phase 2
Lease”), a lease of Phase 3 (the “Phase 3 Lease”), a lease of Phase 4 (the
“Phase 4 Lease”) and a lease of Phase 5 (the “Phase 5 Lease”) together with the
Operational Space and POP Room Space(s), as applicable, on the terms of this
Agreement.
3.
Conditionality



3.1.
Landlord and Tenant will work together reasonably and in good faith to mutually
agree on the Site, pursuant and subject to the terms and conditions set forth in
Schedule 8. The terms of this Agreement and the obligations of the parties to it
shall be conditional upon the Landlord Completing the Acquisition of the Site
(defined in Clause 3.2, below) in accordance with Schedule 8.



3.2.
Immediately upon the unconditional Completion of the Acquisition of a freehold
interest in and to the Site by the Landlord, including the Landlord's delivery
of the Registration Application Evidence to the Tenant, the provisions of this
Agreement shall be deemed to be in full force and effect (i.e., such provisions
shall no longer be deemed to be conditional) relative to the Building and the
rights, duties, and obligations of Tenant





--------------------------------------------------------------------------------




and Landlord under this Agreement with respect to the Building. Notwithstanding
the foregoing, the terms and provisions set forth in this Clause 3 and in
Clauses 4, 9, 10, 13.1(b), 16, 23, 24, 25, 26, 27, 28, 29, 31, 32, 33, and 34
and Schedule 8 shall be effective, in full force and effect, and binding upon
the parties hereto from and after the date of this Agreement. The term
“Completion of the Acquisition”, and similar phrases used in this Agreement with
regard to a Site, shall mean and refer to Landlord having delivered to the
Tenant, the Conveyance Evidence and Registration Application Evidence evidencing
Landlord having acquired a freehold interest in and to the Site.


3.3.
Further, notwithstanding anything to the contrary contained herein, if Landlord
does not Complete the Acquisition of a Site within three hundred sixty-five
(365) calendar days after the effective date of this Agreement (the “Long Stop
Acquisition Date”), Tenant shall have the right to terminate this Agreement (the
“Acquisition Failure Termination Right”) by delivering written notice thereof to
Landlord on or before the date that is thirty (30) days after the Long Stop
Acquisition Date, which notice of termination shall be effective fifteen (15)
days after the giving of such notice, but which notice of termination shall be
deemed ineffective if, within said 15-day period, Landlord Completes the
Acquisition of the Site and delivers the Conveyance Evidence and the
Registration Application Evidence to Tenant. In the event (a) this Agreement is
terminated pursuant to this Clause 3, and (b) the Rackspace Design Contribution
Payment (defined in Schedule 7, item C.6.) has theretofore been released to
Tenant from the DCP Escrow (defined in Schedule 7, item C.6.), then the Tenant
shall, within thirty (30) days after such termination, pay the Rackspace Design
Contribution Payment back to Landlord. Alternatively, in the event that (y) this
Agreement is terminated pursuant to this Clause 3, and (z) the Rackspace Design
Contribution Payment has not yet been released to Tenant from the DCP Escrow,
then the DCP Escrow Agent shall return the Rackspace Design Contribution Payment
to Landlord as set forth in Clause 7.D. of Schedule 7, once Landlord has
provided a copy of Tenant's termination notice to the DCP Escrow Agent. In that
regard, the Tenant shall (if required by DCP Escrow Agent in order to release
the Rackspace Design Contribution Payment to Landlord), within thirty (30) days
after such termination, submit notice to the DCP Escrow Agent notifying the DCP
Escrow Agent that the DCP Escrow Agent is authorized to return the Rackspace
Design Contribution Payment to Landlord.



3.4.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that one (1) or more potential Sites has been identified (by Landlord or
Tenant or any of their agents or representatives designated herein or in another
writing as having the authority to bind Landlord or Tenant, as applicable)
during the search for a potential Site, any of which meets the Minimum Site
Criteria (as described on Schedule 8) (any such potential Site, a “Default
Criteria Site”), but the Tenant rejects all such Default Criteria Sites for any
reason or no reason as set forth in Schedule 8, and Tenant exercises the
Acquisition Failure Termination Right pursuant to and in accordance with Clause
3.3, above, then Tenant shall (in addition to reimbursement and/or release of
the Rackspace Design Contribution Payment), within thirty (30) days after
Tenant's receipt of all paid invoices therefor and other reasonable supporting
documentation from Landlord, delivered by Landlord within forty-five (45) days
after receipt of Tenant's termination notice, reimburse Landlord for the Pursuit
Costs incurred by Landlord (and/or its affiliate(s)). Solely for purposes of
determining whether Tenant is responsible for reimbursing Landlord for the
Pursuit Costs as set forth in the immediately preceding sentence, once Tenant
has provided Landlord with approval to proceed with heads of terms for a
potential Site, pursuant to Clause 1.2 of Schedule 8 of this Agreement (an
“Approved Potential Site”), such Approved Potential Site shall thereafter be
deemed to be a Default Criteria Site, regardless of whether such Approved
Potential Site meets any or all of the Minimum Site Criteria, provided that, for
avoidance of doubt, the foregoing terms of this sentence shall not limit,
impair, modify, or otherwise affect Tenant's right to reject any Default
Criteria Site for any reason or no reason as set forth in Schedule 8 or to
exercise Tenant's Acquisition Failure Termination Right as set forth in this
Clause 3.4.



3.5.
From and after the later to occur of (i) the date that Landlord receives the
Rackspace Design Contribution Payment (from Tenant or from the DCP Escrow Agent,
as applicable) and, if applicable, the Pursuit Costs as set forth in Clause 3.4,
above, and (ii) the effective date of such termination, this Agreement shall be
deemed to have been terminated and shall be of no further force or effect, and
neither party shall have any further obligation or liability to the other
pursuant to this Agreement. In the event that no Default Criteria





--------------------------------------------------------------------------------




Sites have been identified by the parties at the time the Tenant exercises the
Acquisition Failure Termination Right, then, in connection with such
termination, Landlord and Tenant shall each be responsible to bear the Pursuit
Costs incurred by such party (and/or its affiliates).


3.6.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that Tenant has approved a Default Criteria Site, then such Default
Criteria Site approved by Tenant (if it is still available for purchase) shall
be deemed to have been mutually agreed upon by Landlord and Tenant as the Site
to be acquired by Landlord under Schedule 8, provided that the acquisition of
such Site shall be subject to the terms and conditions set forth in Schedule 8.



4.
Design



4.1.
Selection of Design Firms. The parties shall work together in good faith to
mutually approve the design of the Building (the “Design”), as more particularly
set forth in this Clause 4. Within thirty (30) days after the date of this
Agreement, the parties shall mutually select the designer(s) for the preparation
of the Design (the designer(s) selected as aforesaid may be referred to herein,
individually and collectively, as the “Design Firm”). Within fifteen (15) days
after the date of this Agreement, Landlord shall issue requests for proposals
regarding the Design of the Building. Landlord and Tenant shall mutually: (i)
review bids and responses to the requests for proposals received by Landlord
from any Design Firm with respect to the Design; and (ii) attend any interviews
and/or meetings to be conducted with any Design Firm regarding the Building
design. Landlord will provide at least four (4) Business Days' advance written
notice to Tenant of any scheduled interviews and/or meetings with any Design
Firm. The foregoing notwithstanding, the parties acknowledge and agree that such
advance notice may not be practicable with respect to certain informal
discussions or other unscheduled meetings, and in the event of any such informal
discussion or unscheduled meeting, Landlord will use commercially-reasonable
efforts to give Tenant advance notice thereof and, if Tenant is unable to attend
any such informal discussion or unscheduled meeting, Landlord will inform Tenant
of any significant issues or developments discussed as soon as reasonably
practicable thereafter.  All design-related information furnished by Landlord or
Tenant shall be of a suggestive nature only and shall not be construed to impose
upon Landlord or Tenant the professional standard of care that would otherwise
apply to a licensed architect or licensed engineer.



4.2.
Goals of Design Process.

1.
Landlord and Tenant shall work together to mutually agree upon the design
concepts and design goals of the Building. Landlord and Tenant intend that
Tenant will occupy: (a) computer room space within the Building in five (5)
Phases, with each Phase consisting of not less than [*****] megawatts of
available Critical Load Power and associated mechanical and electrical
infrastructure and a corresponding amount of computer room space, to be set
forth in the Base Specification-Final (hereinafter defined); and (b) certain
operational, office, staging, and storage space within the Building (the
“Operational Space”), to support the operation of Tenant's business therein, and
the size, layout, location, configuration, and specifications of the Operational
Space will be agreed upon and incorporated into the Base Specification-Final as
part of the Design process.

2.
Tenant and Landlord will, as part of the Design process, reasonably agree on the
size, layout, location and configuration of each Phase, each of which will be
sufficient to supply and support the utilization of approximately [*****]
megawatts of Critical Load Power, based on the assumptions that Tenant will
consume, on average, [*****] kilowatts of Critical Load Power per cabinet and
that each such Phase will have an average power density of approximately [*****]
watts per square foot of computer room space. The Base Specification-Final shall
also include diverse duct banks serving the Building (the “Diverse Duct Banks”),
as well as multiple conduits from each of the Building's points of entry to
areas within each Phase, to be reasonably agreed upon by Landlord and Tenant.

3.
The Design Firm shall integrate, among other things, certain of Tenant's
know-how regarding the design and operation of datacenters (“Tenant's
Know-How”), including, without limitation, Tenant's program-level design
concepts for its next generation datacenter(s) (the “Rackspace Program-Level
Design Concepts”), with aspects of Digital's prototypical, first-class
datacenter design. Additionally,





--------------------------------------------------------------------------------




without limiting any other terms and conditions set forth in this Agreement,
Landlord and Tenant acknowledge and agree that the following are Tenant's design
goals for the Building (the “Rackspace Design Goals”) and that the parties will
endeavour to incorporate or achieve, as applicable, each Rackspace Design Goal
in the development and preparation of the Design:
(i)
Flexibility to deliver power and cooling to where it is required within each
Phase;



(ii)
Space plan on the assumption that Tenant will consume, on average, [*****] kW
per cabinet, resulting in a power density of approximately [*****] watts per
square foot of computer room space;



(iii)
Ability to implement computer room cooling distribution alterations that would
address instances of higher rack power density(ies);



(iv)
Annualized power usage effectiveness (“PUE”) of [*****] or less within each
Stage of the Building; and



(v)
Provision of sufficient space for operations and layout to be optimized to
support operational efficiency.



In addition, the parties hereto agree that innovative cooling design is a goal
for the Design and, therefore, that the parties hereto will endeavour in good
faith to incorporate mutually agreed-upon innovative cooling designs into the
Design.
4.3.
Design Process. The Building design and pre-construction process (the “Design
Process”) shall proceed as set forth in this Clause 4.3. The cumulative time
period for the steps set forth in paragraphs (i)-(vi) below, as the same may be
extended for dispute resolution between the parties or as otherwise expressly
provided herein, shall be hereinafter referred to as the “Design Period.” In the
event that Tenant fails to provide written comments during any relevant time
period set forth below for any step in the Design Process, and such failure
continues for a period of three (3) additional Business Days after receipt of
notice thereof from Landlord [notwithstanding anything herein to the contrary,
such notice shall be deliverable by email and telephone (which telephonic notice
requirement may be satisfied by a voicemail message) to at least one (1) of
Tenant's Representatives], Tenant shall be deemed to have approved the relevant
Design Documents and Landlord shall nonetheless be authorized to provide
Landlord's comments to the Design Firm and to proceed to the next step in the
Design Process in the manner set forth herein below. In connection with the
foregoing, Tenant shall be entitled to notice and three (3) additional Business
Days to provide written comments as set forth in the immediately preceding
sentence no more than three (3) times during the Design Process. After the third
such occurrence, the above-described deemed approval shall occur upon the
passage of the relevant approval/comment date. The parties may, by mutual
written agreement, extend the time period for any stage of the Design Process by
up to fifteen (15) days. Tenant may, at Tenant's sole cost and expense, hire a
third party to conduct an independent review of the Design Documents, or any of
them (“Peer Review”), provided that: (1) such independent reviewer enters into a
non-disclosure agreement, the form and content of which shall be subject to
Landlord's prior written approval, not to be unreasonably withheld, conditioned
or delayed; (2) the scope of the independent reviewer's comments shall be
limited by the same parameters which are set forth below for the Tenant comments
on the Design Document for the relevant period; and (3) the independent
reviewer's comments on a Design Document shall be delivered within the time
period set forth below for delivery of Tenant comments during the relevant
Design Document period. For the avoidance of doubt, the Tenant comment period
and any independent reviewer comment period shall run concurrently and not
consecutively during each Design Document period set forth in paragraphs
(i)-(vi) below. Notwithstanding anything to the contrary set forth in item (3)
above and the immediately preceding sentence, but, for avoidance of doubt,
subject to the terms and conditions of items (1) and (2) above, provided Tenant
issues written notice of its election to do so to Landlord within five (5)
Business Days after receipt of the Schematic Design and/or the Design Drawings,
Tenant shall be granted an additional five (5) Business Days for Peer Review of
the Schematic Design and/or the Design Drawings. In connection therewith,
Landlord agrees that sufficient personnel of Landlord and/or one (1) or more
Affiliates of Landlord (“Landlord Personnel”) shall be





--------------------------------------------------------------------------------




available during such additional five (5) Business Day time period to meet and
confer regarding the relevant Design Documents.


(i)The Design Concept Period. Commencing on the first date on which Landlord
enters into contract(s) with the Design Firm (consistent with the terms and
provisions of Clause 4.1 above), Tenant, Landlord, and the Design Firm shall
engage in a series of meetings (in person, via video conference or via
conference call, as convenient to the parties and expedient to the Design
Process) to agree upon the overall design concepts (the “Base Specification -
Initial”) that represent the base outline/scope of the Program Document and the
subsequent Design Documents, inclusive of and consistent with the intentions of
the parties set forth in Clause 4.2, above, and Clause 5.5 of Schedule 8
attached hereto. The period of time commencing on the date specified in the
preceding sentence and ending on the date on which Landlord and Tenant mutually
agree upon the Base Specification-Initial (which the parties shall endeavour to
complete within fifteen (15) Business Days) is referred to herein as the “Design
Concept Period”. In connection with the foregoing: (a) Landlord and Tenant each
agrees that sufficient personnel of Tenant and/or one (1) or more Affiliates of
Tenant (“Tenant Personnel”) and sufficient Landlord Personnel shall be available
to meet for all or significant portions of normal working hours on at least five
(5) Business Days during the aforementioned 15 Business Day period, in order to
meet and confer regarding, and agree upon, the Base Specification-Initial; and
(b) without limiting the terms of the preceding item (a), upon delivery of at
least five (5) Business Days' advance written notice by Tenant to Landlord
[notwithstanding anything herein to the contrary, such notice shall be
deliverable by email and telephone (which telephonic notice requirement may be
satisfied by a voicemail message) to Landlord's designated representatives using
the following information: [*****] and [*****], Tenant will cause sufficient
Tenant Personnel, and Landlord will cause sufficient Landlord Personnel and
sufficient personnel of the Design Firm, to meet at Tenant's offices located at
[*****] (or such other address designated by Tenant) for all or significant
portions of normal working hours on up to three (3) consecutive Business Days
during the aforementioned 15 Business Day period, in order to meet and confer
regarding, and agree upon, the Base Specification-Initial.


(ii)The Program Period. Upon the conclusion of the Design Concept Period (i.e.,
when Landlord and Tenant agree in writing upon the Base Specification-Initial
without comment), Landlord shall cause the Design Firm to prepare and deliver to
Landlord a “Program Document” which describes the design parameters of the
Project and reflects the Base Specification - Initial. Landlord shall endeavour
to cause the Design Firm to prepare and deliver the Program Document within
fifteen (15) Business Days after mutual agreement in writing upon the Base
Specification - Initial. Landlord shall promptly deliver a copy of the Program
Document to Tenant. Tenant shall provide Tenant's written comments on the
Program Document to Landlord within ten (10) Business Days after receipt of the
Program Document, which comments may only address issues in the Program Document
which: (a) are inconsistent with the Base Specification - Initial; (b) are items
contained in the Program Document which were not previously agreed upon in
writing by Tenant and Landlord in the Design Concept Period; (c) are
inconsistent with the Rackspace Program-Level Design Concepts and/or any
Rackspace Design Goal*; or (d) do not incorporate the parties' agreements
regarding the overall design concepts for the Project. Landlord agrees to make
sufficient Landlord Personnel available during such ten (10) Business Day time
period, in order to confer regarding the Program Document. Within ten (10)
Business Days after receipt of the last of the Tenant comments on the Program
Document, Landlord will review and confer with Tenant regarding the Tenant
comments and provide any additional comments that Landlord may have on the
Program Document, which comments may only address issues in the Program Document
which: (w) are inconsistent with the Base Specification - Initial; (x) are items
contained in the Program Document which were not previously agreed upon in
writing by Tenant and Landlord in the Design Concept Period; (y) are
inconsistent with the Rackspace Program-Level Design Concepts and/or the
Rackspace Design Goals*; or (z) do not incorporate the parties' agreements
regarding the overall design concepts for the Project. Tenant agrees that
sufficient Tenant Personnel shall be available during such ten (10) Business Day
time period to confer regarding the Program Document. Once Landlord and Tenant
agree upon the Program Document and any revisions to be made thereto, Landlord
shall submit the parties' agreed-upon collective comments on the Program
Document to the Design Firm (such submittal anticipated to be within twenty (20)
Business Days after Tenant's original receipt of the Program Document from
Landlord). In the event Landlord and Tenant




--------------------------------------------------------------------------------




do not agree upon the Program Document by the Outside Design Concept Date, and
the Tenant does not timely exercise its Design Failure Termination Right with
respect thereto, pursuant to and in accordance with Clause 32.2, below, then,
subject to Tenant's right to choose the Default Design under said Clause 32.2,
the failure of the Landlord and the Tenant to agree upon the Program Document
will be deemed a dispute subject to dispute resolution pursuant to and in
accordance with Clause 24, below.


*    The parties acknowledge that the Program Period represents the last point
at which objection rights exist with regard to the failure of any elements of
the proposed Design to be consistent with the Rackspace Design Goals, but only
to the extent the Program Document contains sufficient information and detail
for the parties hereto to reasonably determine the existence of any such
inconsistency [e.g., in the event that (aa) the Program Document includes
sufficient information and detail to reflect a Design that, according to the
Design Firm and consistent with industry standards for such calculation, would
reasonably be expected to yield an annualized PUE in excess of [*****] (see
Clause 4.2(3)(iv), above), and (bb) the Design is approved by Landlord and
Tenant upon the conclusion of the Program Period phase (i.e., Landlord and
Tenant agree upon the Program Document without comment or agree on any and all
comments to be made thereto), the parties agree that neither may raise an
objection (or withhold an approval) later in the process based solely on the
inconsistency of the Design with the PUE prescribed as part of the Rackspace
Design Goals (though, for avoidance of doubt, either party may object or
withhold approval based on the inconsistency of the Design with the PUE
reflected in the Program Document).


(iii)The Schematic Design Period. Landlord shall cause the Design Firm to
prepare and deliver to Landlord a “Schematic Design” of the Building, which will
depict the basic layouts and schemes of the Building based upon the Program
Document and will incorporate the agreed-upon collective comments of Tenant and
Landlord regarding the Program Document. Landlord shall endeavour to cause the
Design Firm to complete and deliver the Schematic Design within fifteen (15)
Business Days after receipt by the Design Firm of the parties' agreed-upon
collective comments on the Program Document. Landlord shall promptly deliver a
copy of the Schematic Design to Tenant. Tenant shall provide Tenant's written
comments on the Schematic Design to Landlord within five (5) Business Days after
receipt of the Schematic Design, which comments may only address issues in, or
portions of, the Schematic Design which: (a) are inconsistent with concepts
previously agreed upon in the Program Document; (b) are items contained in the
Schematic Design which were not previously contained, or agreed upon by Tenant
and Landlord, in the Program Document; or (c) do not incorporate the parties'
agreed-upon collective comments regarding the Program Document. Landlord agrees
that sufficient Landlord Personnel shall be available during such five (5)
Business Day time period to confer regarding the Schematic Design. Within five
(5) Business Days after receipt of the last of the Tenant comments on the
Schematic Design, Landlord will review and confer with Tenant regarding the
Tenant comments and provide any additional comments that Landlord may have on
the Schematic Design, which comments may only address issues in or portions of
the Schematic Design which: (x) are inconsistent with concepts previously agreed
upon in the Program Document; (y) are items contained in the Schematic Design
which were not previously contained, or agreed upon by Tenant and Landlord, in
the Program Document; or (z) do not incorporate the parties' agreed-upon
collective comments regarding the Program Document. Tenant agrees that
sufficient Tenant Personnel shall be available during such five (5) Business Day
time period to confer regarding the Schematic Design. Landlord shall then submit
the parties' agreed-upon collective comments on the Schematic Design to the
Design Firm (such submittal anticipated to be within ten (10) Business Days
after Tenant's original receipt of the Schematic Design from Landlord).


(iv)The Design Development Period. Landlord shall cause the Design Firm to
prepare and deliver to Landlord the “Design Drawings,” which will show more
detailed engineering of the Building based upon the Schematic Design and will
incorporate the agreed-upon collective comments of Tenant and Landlord regarding
the Schematic Design. Landlord shall endeavour to cause the Design Firm to
prepare and deliver the Design Drawings within twenty (20) Business Days after
receipt by the Design Firm of the parties' agreed-upon collective comments on
the Schematic Design. Landlord shall promptly deliver a copy of the Design
Drawings to Tenant. Tenant shall provide to Landlord Tenant's written comments
on the Design Drawings within five (5) Business Days after receipt of the Design
Drawings, which comments may only address issues in or portions of the Design
Drawings which: (a) are inconsistent with concepts previously agreed upon in the




--------------------------------------------------------------------------------




Schematic Design; (b) are items contained in the Design Drawings which were not
previously contained, or agreed upon by Tenant and Landlord, in the Schematic
Design; or (c) do not incorporate the parties' agreed-upon collective comments
regarding the Schematic Design. Landlord agrees that sufficient Landlord
Personnel shall be available during such five (5) Business Day time period to
confer regarding the Design Drawings. Within five (5) Business Days after
receipt of the last of the Tenant comments, Landlord will review and confer with
Tenant regarding the Tenant comments and provide any additional comments that
Landlord may have on the Design Drawings, which comments may only address issues
in or portions of the Design Drawings which: (x) are inconsistent with concepts
previously agreed upon in the Schematic Design; (y) are items contained in the
Design Drawings which were not previously contained, or agreed upon by Tenant
and Landlord, in the Schematic Design; or (z) do not incorporate the parties'
agreed-upon collective comments regarding the Schematic Design. Tenant agrees
that sufficient Tenant Personnel shall be available during such five (5)
Business Day time period to confer regarding the Design Drawings. Landlord shall
then submit the parties' agreed-upon collective comments on the Design Drawings
to the Design Firm (such submittal anticipated to be within ten (10) Business
Days after Tenant's original receipt of the Design Drawings from Landlord).


(v)The Permit Set Period. Landlord shall cause the Design Firm to prepare and
deliver to Landlord a “Permit Set” of drawings of the Building, which will show
more detailed engineering of the Building based upon the Design Drawings, which
are intended to be submitted for the permitting process, and which will
incorporate the agreed-upon collective comments of Tenant and Landlord regarding
the Design Drawings. Landlord shall endeavour to cause the Design Firm to
prepare and deliver the Permit Set within fifteen (15) Business Days after
receipt by the Design Firm of the parties' agreed-upon collective comments on
the Design Drawings. Landlord shall promptly deliver a copy of the Permit Set to
Tenant. Tenant shall provide to Landlord Tenant's written comments on the Permit
Set within five (5) Business Days after receipt of the Permit Set, which
comments may only address issues in or portions of the Permit Set which: (a) are
inconsistent with concepts previously agreed upon in the Design Drawings; (b)
are items contained in the Permit Set which were not previously contained, or
agreed upon by Tenant and Landlord, in the Design Drawings; or (c) do not
incorporate the parties' agreed-upon collective comments regarding the Design
Drawings. Landlord agrees that sufficient Landlord Personnel will be available
during such five (5) Business Day time period to confer regarding the Permit
Set. Within five (5) Business Days after receipt of the last of the Tenant
comments on the Permit Set, Landlord will review and confer with Tenant
regarding the Tenant comments and provide any additional comments that Landlord
may have on the Permit Set, which comments may only address issues in or
portions of the Permit Set which: (x) are inconsistent with concepts previously
agreed upon in the Design Drawings; (y) are items contained in the Permit Set
which were not previously contained, or agreed upon by Tenant and Landlord, in
the Design Drawings; or (z) do not incorporate the parties' agreed-upon
collective comments regarding the Design Drawings. Tenant agrees that sufficient
Tenant Personnel shall be available during such five (5) Business Day time
period to confer regarding the Permit Set. Landlord shall then submit the
parties' agreed-upon collective comments on the Permit Set to the Design Firm
(such submittal anticipated to be within ten (10) Business Days after Tenant's
original receipt of the Permit Set from Landlord). It is the intent of Landlord
and Tenant that the Permit Set to be submitted for the permitting process will
be reflective of the Design Drawings as modified by the parties' agreed-upon
collective comments provided pursuant to (iv) above and of the parties'
agreed-upon collective comments regarding the initial Permit Set pursuant to
this paragraph (v).


(vi)The Construction Document Period. Landlord shall cause the Design Firm to
prepare and deliver to Landlord the “Construction Drawings” to be used by the
Contractor to construct the Building and which will incorporate the agreed-upon
collective comments of Tenant and Landlord regarding the Permit Set. Landlord
shall endeavour to cause the Design Firm to prepare and deliver the Construction
Drawings within fifteen (15) Business Days after receipt by the Design Firm of
the parties' agreed-upon collective comments on the Permit Set. Landlord shall
promptly deliver a copy of the Construction Drawings to Tenant. It shall be
unreasonable for Tenant to withhold its consent to the Construction Drawings if
the Construction Drawings contain no material changes from the Permit Set and
incorporate Tenant's and Landlord's agreed-upon comments regarding the Permit
Set. If the Construction Drawings contain material changes from the Permit Set,
or if the Construction Drawings fail to incorporate the parties' agreed-upon
collective comments regarding




--------------------------------------------------------------------------------




the Permit Set, then Tenant shall provide to Landlord Tenant's written comments
on the Construction Drawings regarding such issues within five (5) Business Days
after receipt of the Construction Drawings, which comments may only address
issues in or portions of the Construction Drawings which: (a) are materially
inconsistent with concepts previously agreed upon in the Permit Set; (b) are
items contained in the Construction Drawings which were not previously
contained, or agreed upon by Tenant and Landlord, in the Permit Set; or (c) do
not incorporate the parties' agreed-upon collective comments regarding the
Permit Set. Landlord agrees that sufficient Landlord Personnel shall be
available during such five (5) Business Day time period to confer regarding the
Construction Drawings. Within five (5) Business Days after receipt of the last
of the Tenant comments, Landlord will review and confer with Tenant regarding
the Tenant comments and provide any additional comments that Landlord may have
on the Construction Drawings, which comments may only address issues or portions
of the Construction Drawings which: (x) are materially inconsistent with the
Permit Set; (y) are items contained in the Construction Drawings which were not
previously contained, or agreed upon by Tenant and Landlord, in the Permit Set;
or (z) do not incorporate the parties' agreed-upon collective comments regarding
the Permit Set. Tenant agrees that sufficient Tenant Personnel shall be
available during such five (5) Business Day time period to confer regarding the
Construction Drawings. Landlord shall then submit the parties' collective
comments on the Construction Drawings (if any) to the Design Firm (such
submittal anticipated to be within ten (10) Business Days after Tenant's
original receipt of the Construction Drawings from Landlord). The Construction
Drawings, as revised to reflect the parties' agreed-upon collective comments,
shall be deemed annexed to this Agreement for Lease as the “Base Specification -
Final”. Except as otherwise expressly provided in this Agreement, including,
without limitation, modifications to the Base Specification - Final which are
required to comply with applicable Statutory Requirements, including applicable
CDM Regulations (but subject to the terms and conditions of Clauses 7.1, 7.2 and
7.3), the Base Specification - Final shall not be modified without the prior
written consent of Landlord and Tenant, which consent shall not be unreasonably
withheld, delayed or conditioned. The Program Document, the Schematic Design,
the Design Drawings, the Permit Set, and the Construction Drawings (including
the Base Specification - Final) are sometimes referred to in this Agreement,
individually and collectively, as “Design Documents.”


(vii)Tenant's Requested Design Modifications. Notwithstanding anything to the
contrary contained herein, with respect to each of the Design Documents, Tenant
shall have the right to request variations, additions, deletions, and/or
substitutions to the Design of the Building (each, a “Tenant's Requested Design
Modification”), in writing to the Landlord which shall be subject to the
Landlord's approval, provided that Landlord may withhold its approval regarding
any Tenant's Requested Design Modification only for those reasons that Landlord
may withhold its approval regarding a Tenant's Requested Modification under
Clause 8.1 below. Landlord shall have five (5) Business Days to review and
respond to Tenant regarding any Tenant's Requested Design Modification. If
within said five (5) Business Days of receipt of any such Tenant's Requested
Design Modification, the Landlord shall not have in writing approved or objected
to such Tenant's Requested Design Modification giving its reasons (subject to
the terms and conditions of this subclause (vii)), then such approval shall be
deemed to have been given by the Landlord. Any dispute as to whether the
Landlord is withholding approval pursuant to and in accordance with this Clause
4.3(vii) shall be agreed between the Landlord and the Tenant as soon as
reasonably practicable after a written request so to do by one party to the
other or in the event they cannot so agree shall be determined in accordance
with Clause 24. Unless Landlord withholds its approval as aforesaid, then upon
receipt of a Tenant's Requested Design Modification, the Landlord shall procure
as soon as reasonably practicable the preparation of drawings and specifications
showing in detail and in scope the Tenant's Requested Design Modification, which
drawings and specifications are in this Agreement together called “Design
Modification Plans”. The Design Modification Plans shall be submitted promptly
to the Tenant for approval (such approval not to be unreasonably withheld) and
if within five (5) Business Days of such request the Tenant shall not have in
writing approved or reasonably objected to such request giving its reasons then
such approval shall be deemed to have been given by the Tenant). Upon Tenant's
approval, any such Design Modification Plans shall be incorporated into the
relevant Design Documents. In the event any Tenant's Requested Design
Modification, including any time period(s) relative to approval of any such
Tenant's Requested Design Modification and/or any associated Design Modification
Plans, causes any of the time periods of the Design Process provided for in this
Clause 4.3 to be extended or delayed, then the Outside Design Date (defined in
Clause 32.2 below) shall be delayed on a corresponding




--------------------------------------------------------------------------------




day-for-day basis. In connection with the foregoing, should any Tenant's
Requested Design Modification extend or delay any such time period(s) of the
Design Process as aforesaid, Landlord shall, as soon as is reasonably
practicable after acquiring actual knowledge of such delay or extension, notify
Tenant in writing of the existence of such delay or extension. If Landlord fails
to notify Tenant of any such delay or extension within ten (10) days after
acquiring actual knowledge of such delay or extension, then such delay or
extension shall automatically be deemed to be waived by Landlord for the period
of such delay or extension occurring prior to the date of such notice.


(viii)Dispute Resolution During Design Process. Subject to the terms and
conditions set forth in Clause 32.2, below (including, without limitation, the
Tenant's right to choose the Default Design as set forth in Clause 32.2(2),
below), in the event that the parties do not agree upon the collective comments
that Landlord will submit to the Design Firm relative to any Design Document
within the time frame(s) set forth above for that particular Design Document
(subject to the terms of Clause 4.3(ii), above, regarding the Program Document),
any such failure to agree on the collective comments shall be deemed a dispute
subject to dispute resolution pursuant to and in accordance with Clause 24
below.


4.4.
Project Budget.

1.
Not later than the end of the Design Concept Period, Landlord shall deliver to
Tenant a preliminary (rough order of magnitude) budget setting forth the
estimated Shell Building Costs (and, to the extent reasonably determinable,
other Development Costs) for the Shell Building Works and the Stage Works (the
“Preliminary Project Budget”), based on the agreed-upon design concepts for the
Building. Not later than the end of each of the Program Period, the Schematic
Design Period, and the Design Development Period, Landlord shall deliver to
Tenant an updated Preliminary Project Budget reflecting the additional concepts
and greater detail relative to the Shell Building Works and the Stage Works that
are set forth in the Program Document, the Schematic Design, and the Design
Drawings, respectively.

2.
Without limiting the foregoing, during the Permit Set Period described in Clause
4.3(v) above, Landlord shall deliver to Tenant for its approval, such approval
not to be unreasonably withheld, conditioned or delayed, an updated Project
budget (the “Advanced Project Budget”) for the Shell Building Works and the
Stage Works as depicted in the Permit Set. The Advanced Project Budget shall
incorporate: (a) the estimated maximum Shell Building Costs received from the
Contractor and approved by Landlord for performance of the Shell Building Works
and the Stage Works; (b) estimates (based on actual contracts where feasible) of
all other Development Costs anticipated to be incurred in the performance of the
Shell Building Works and the Stage Works; and (c) a general contingency for the
Project equal to [*****] percent ([*****]%) of the total Advanced Project Budget
(the “Project Contingency”).

3.
Prior to the parties executing the Certificate Regarding Construction Drawings,
Project Budget, and Construction Programme as described in Clause 4.6 below,
Landlord shall deliver to Tenant, for Tenant's approval (such approval not to be
unreasonably withheld, conditioned or delayed), a further revised and refined
Advanced Project Budget setting forth the estimated Development Costs for the
Shell Building Works and the Stage Works as depicted in the Base Specification -
Final and associated job specifications (the “Advanced Project Budget-CD”). It
shall be unreasonable for Tenant to withhold Tenant's approval of the Advanced
Project Budget-CD due to an increase in the Project budget if the total amount
of the proposed Advanced Project Budget-CD does not exceed the most recent
approved Advanced Project Budget by more than [*****] percent ([*****]%)
(excluding the budgeted costs of any items that were added to the scope of the
work after the most recently approved Advanced Project Budget). The final
Advanced Project Budget-CD, as approved by Tenant, shall be referred to as the
“Project Budget.”

4.
Any dispute as to whether the Tenant is withholding approval pursuant to and in
accordance with this Clause 4.4 shall be agreed between the Landlord and the
Tenant as soon as reasonably practicable





--------------------------------------------------------------------------------




after a written request so to do by one party to the other or in the event they
cannot so agree shall be determined in accordance with Clause 24.
4.5.
Construction Programme.



1.
Not later than the end of the Design Concept Period, Landlord shall deliver to
Tenant a preliminary schedule for the completion of the construction of the
Building as provided for in this Agreement (the “Preliminary Construction
Programme”), based on the agreed-upon design concepts for the Building. Not
later than the end of each of the Program Period, the Schematic Design Period,
and the Design Development Period, Landlord shall deliver to Tenant an updated
Preliminary Construction Programme reflecting the additional concepts and
greater detail relative to the Shell Building Works and the Stage Works that are
set forth in the Program Document, the Schematic Design, and the Design
Drawings, respectively.



2.
Without limiting the foregoing, during the Permit Set Period described in Clause
4.3(v) above, Landlord shall deliver to Tenant for its approval, such approval
not to be unreasonably withheld, conditioned or delayed, the Contractor's
proposed schedule for the completion of the construction of the Building as
provided for herein (as approved, the “Construction Programme”). It shall be
unreasonable for Tenant to withhold approval of a Construction Programme
relative to Stage 1 that provides for a Contract Time of no more than [*****]
months. Conversely, it shall be reasonable for Tenant to reject any Construction
Programme relative to Stage 1 that provides for a Contract Time of more than
[*****] months. Further, it shall be unreasonable for Tenant to withhold
approval of a Construction Programme relative to Stage 2 that provides for a
scheduled Commencement Date (D) for Stage 2 that is the same as the Target
Commencement Date (D) for Stage 2. Conversely, it shall be reasonable for Tenant
to reject a Construction Programme relative to Stage 2 that provides for a
Commencement Date (D) for Stage 2 that will occur after the Target Commencement
Date (D) for Stage 2. As used herein, “Contract Time” shall mean that period of
time (A) commencing on the date that is thirty (30) days after the first date
upon which all of the following have occurred: (i) Landlord has received the
Approvals; and (ii) the Certificate Regarding Construction Drawings, Project
Budget and Construction Programme (hereinafter defined) has been fully executed
and delivered by the parties, and (B) concluding on the date on which Landlord
delivers Stage 1 to Tenant with all Commencement Date Conditions (A) satisfied
in full. Landlord shall regularly update the Construction Programme at
commercially reasonable intervals for each portion of the Shell Building Works
and the Stage Works. Further, without limiting the terms and provisions of
Clause 32 below, Landlord shall update and refine the Construction Programme at
appropriate times during the construction process in the event of unforeseen
site conditions, Force Majeure events, or any other events or circumstances
requiring modification to the Construction Programme after the date hereof, and
Landlord shall advise Tenant if it appears that the Construction Programme will
exceed the Contract Time relative to Stage 1 or result in a Commencement Date
(D) for Stage 2 that will occur after the Target Commencement Date (D) for Stage
2, and, in such event, shall make recommendations for corrective action. The
parties acknowledge that the Construction Programme shall include the following
“Key Milestones” to be achieved by Landlord in the design and construction of
each Stage of the Building: (a) commencement of construction of the Building
(i.e., pouring of foundation footings) and/or the Stage, as applicable; (b)
ordering of the following long-lead equipment: (1) the engine generators; (2)
the uninterruptible power supply units; and (3) the primary cooling equipment,
e.g., cooling towers, packaged air-handling units, etc.; (c) practical
completion of Shell Building Works and of each Stage, as applicable; (d)
installation of the first engine generator; and (e) commencement of Level 3
commissioning.



3.
Any dispute as to whether the Tenant is withholding approval pursuant to and in
accordance with this Clause 4.5 shall be agreed between the Landlord and the
Tenant as soon as reasonably practicable after a written request so to do by one
party to the other or in the event they cannot so agree shall be determined in
accordance with Clause 24.









--------------------------------------------------------------------------------




4.6.
Conclusion of Design Process.

 
(i)Certificate Regarding Construction Drawings, Project Budget and Construction
Programme. Promptly after the Construction Drawings, Project Budget, and
Construction Programme have been agreed upon by Tenant and Landlord, Landlord
shall prepare, and the parties shall execute, a written certificate identifying
the Construction Drawings and attaching, as exhibits, the Project Budget and
Construction Programme (which may be referred to herein as the “Certificate
Regarding Construction Drawings, Project Budget and Construction Programme”).
 
(ii)Intentionally Deleted.


(iii)Stage 2. While the original Construction Drawings, Project Budget, and
Construction Programme shall be drafted to include each Phase, the parties
acknowledge that, due to the time lapse between the planned construction of
Stage 1 and Stage 2 and the potential impact upon design and pricing specifics,
and/or due to any Tenant's Requested Design Modifications and/or any other
design changes reasonably agreed upon by Tenant and Landlord, the Base
Specification-Final, Project Budget, and/or Construction Programme may need to
be revised with regard to Stage 2 after the execution of the original
Certificate Regarding Construction Drawings, Project Budget and Construction
Programme. Accordingly, with regard to Stage 2, in the event that Landlord and
Tenant have mutually agreed that the Base Specification-Final relative to Stage
2 will be modified by the parties in any material manner as set forth in this
paragraph (iii), Landlord will, subject to Tenant's approval rights set forth
herein below: (a) cause the Design Firm to revise and update the Base
Specification-Final as necessary for Stage 2; (b) revise and update the Project
Budget for Stage 2; and (c) revise and update the Construction Programme for
Stage 2. Prior to Landlord taking any of the actions set forth in the preceding
sentence, Tenant shall have the right to approve any revisions to: (x) the
Construction Drawings which materially impact upon Stage 2 or a critical design
element of Stage 2 or the Building, including, without limitation, any
previously agreed-upon Rackspace Design Goal; (y) the Project Budget relative to
Stage 2; and (z) the Construction Programme for Stage 2, such approval not to be
unreasonably withheld, conditioned or delayed. Following such approval and any
resulting modifications to the Base Specification-Final, the Project Budget,
and/or the Construction Programme as aforesaid, the parties shall execute
another Certificate Regarding Construction Drawings, Project Budget and
Construction Programme specific to the Stage 2 revised documents (the “Stage 2
Certificate Regarding Construction Drawings, Project Budget and Construction
Programme”). Any dispute as to whether the Tenant is withholding approval
pursuant to and in accordance with this Clause 4.6(iii) shall be agreed between
the Landlord and the Tenant as soon as reasonably practicable after a written
request so to do by one party to the other or in the event they cannot so agree
shall be determined in accordance with Clause 24.


4.7.
Approvals. Landlord will prepare, or cause to be prepared, the necessary
documentation and forms for, file for, and shall use commercially-reasonable,
diligent endeavours to secure and will pay for (as a Development Cost), all
Approvals necessary to the proper execution and completion of the Shell Building
Works and Stage Works, all in accordance with the Construction Programme. Tenant
shall be notified within five (5) Business Days after any application for an
Approval has been filed, and a photocopy of each Approval shall be delivered to
Tenant within five (5) Business Days after each such Approval is obtained.

4.8.
Contractor. Landlord shall select and enter into a contract (the “Building
Contract”) with a general contractor for the construction of the improvements
represented by the Base Specification - Final. In connection therewith, prior to
selecting the Contractor, Landlord will consult with, and reasonably consider
any comments received from, Tenant with respect to the selection of the
Contractor.



5.
Stage 2

The Tenant may elect to delay the Target Date for Phase 4 (and, as a result, the
Target Date for Phase 5) for up to [*****] after the Target Date specified for
each such Phase in Schedule 6 attached hereto, by serving written notice thereof
(“Tenant's Delay Notice”) on the Landlord no less than [*****] prior to the
scheduled date of commencement of the Stage Works for Stage 2 and, as and to the
extent applicable, those portions of the Shell Building Works attributable to
Stage 2, which scheduled commencement date shall be set forth in




--------------------------------------------------------------------------------




the Construction Programme. If Tenant elects to delay the Target Date for Phase
4 (and, as a result, Phase 5) as aforesaid, then, effective as of Commencement
Date (D), an amount equal to the Delay Costs will automatically be added as a
Development Cost attributable to Stage 2 and the Project Budget will
automatically be increased in an amount equal to the Delay Costs. As used in
this Agreement: (a) the term “Delay Costs” means the Delay Return applicable to
the amount that results from subtracting (i) the sum of all Development Costs
incurred in the development and construction of Stage 1 from (ii) the sum of all
Development Costs incurred in the development and construction of the Building
as of the date on which Tenant delivers Tenant's Delay Notice to Landlord (such
amount, the “Stage 2 Interim Development Costs”); and (b) the term “Delay
Return” means a return of [*****] per annum on the Stage 2 Interim Development
Costs, relative to the time period commencing on the original Target Date for
Phase 4 specified in Schedule 6 attached hereto and ending on the day
immediately prior to the delayed Target Date for Phase 4.
6.
Execution of the Shell Building Works and the Stage Works



6.1.
Landlord's obligations

The Landlord shall procure the execution of the Shell Building Works and the
Stage Works and each and every part of them (including for the avoidance of
doubt any approved Tenant's Requested Modifications or other variations to the
Shell Building Works and/or the Stage Works):
(a)
in a good and substantial and workmanlike manner and according to good building
practice generally accepted in England and Wales at the date the Shell Building
Works and/or the Stage Works are performed;

(b)
using the reasonable skill care and diligence (assessed by reference to industry
standards at the time of the design) in procuring the design of the Shell
Building Works and the Stage Works as would be expected of a developer which is
experienced in the development of buildings of the size, nature, and complexity
of the Building;

(c)
using good-quality materials, goods and equipment, and in all events consistent
with the materials, goods and equipment specified in the Base Specification -
Final;

(d)
in accordance with and subject to:

(i)
the Approvals;

(ii)
all Statutory Requirements;

(iii)
the terms of this Agreement;

(iv)
the CDM Regulations;

(v)
any applicable Planning Permission and Planning Agreement;

(e)
in accordance with and so as to satisfy the performance specifications and all
other requirements included or referred to in the Base Specification - Final;
and



(f)
in accordance with the Construction Programme, subject to extension for Force
Majeure events and Tenant's Delay.



6.2.
Staging of Construction. Unless agreed to in writing by the parties hereto after
the effective date of this Agreement, Landlord will construct the Building in
two (2) stages, referred to herein as “Stage 1” and “Stage 2.” Stage 1 includes
the Shell Building Works and Stage Works necessary to construct Phases 1, 2, and
3 and the Operational Space and POP Room(s) (as defined in the pertinent
Lease(s)) supporting said Phases, and Stage 2 includes the Shell Building Works
and Stage Works necessary to construct Phases 4 and 5 and the Operational Space
and POP Room(s) supporting said Phases. Notwithstanding the generality of the
foregoing, the Shell Building Works and the Stage Works for Stage 1 shall
include, without limitation, installation of: (i) certain site work (some of
which is located within the Site, and some of which may be located outside the
boundaries of the Site) necessary to support Tenant's use of Phases 1, 2, and 3
as provided for in this Agreement and the Leases for such Phases, including,
without limitation, construction of access roads, surface parking areas, storm
drainage and shared storm water management facilities, and other infrastructure
work; and (ii) the Diverse Duct Banks serving Phases 1, 2, and 3 and the
Operational Space, all as shown on the Base Specification-Final and/or in the
Approvals. The Shell Building Works and Stage Works for Stage 2 shall include,
without limitation: (a) the installation of any remaining Diverse Duct Banks





--------------------------------------------------------------------------------




serving Phases 4 and 5; and (b) any remaining site work and improvements, all as
shown on the Base Specification-Final and/or in the Approvals.


6.3.
Construction Meetings and Reports. Tenant, Tenant's Third-Party Project Manager
(if and as applicable), and/or Tenant's other appointed representative(s) shall
be invited to regularly-scheduled meetings between Landlord, the Design Firm,
the MEP Contractor(s), the Contractor, and/or the Architect. Landlord will cause
(by using commercially-reasonable, diligent endeavours to enforce the terms and
provisions of the Building Contract providing for the same) the Contractor to
provide, at least monthly, a progress report in a form, in sufficient detail,
and of a character reasonably approved by Tenant, for the construction of the
Building. Landlord shall promptly (and in no event more than five (5) Business
Days after receipt) provide Tenant the monthly reports that Landlord receives
from Contractor. Without limiting the foregoing, Landlord shall cause (by
including same as requirements of the Building Contract) the Contractor to
incorporate the following in the monthly progress reports received from the
Contractor for the immediately preceding month: (i) the status of design and
construction activities and the Construction Programme; (ii) an estimated
percentage of completion of the Shell Building Works and the Stage Works; (iii)
Development Costs with respect to which Landlord has theretofore made payments
or received applications for payment, as well as any increase(s) or proposed
increase(s) in the Project Budget; (iv) the list and status of all Change
Orders; and (v) use of the Project Contingency under paragraph (iv) of Schedule
7 attached hereto. In addition, Landlord shall promptly deliver to Tenant any
weekly status reports received from the Contractor, which may include, as
applicable, (1) the status of design and construction activities and the
Construction Programme, (2) an estimated percentage of completion of the Shell
Building Works and the Stage Works, and (3) any acceleration schedules being
undertaken to address schedule delays.



6.4.
Landlord Personnel and Project Managers. All personnel used by Landlord and the
Contractor in performance of the Shell Building Works and Stage Works shall be
qualified by training and experience to perform their assigned tasks. Landlord
shall assign one (1) or more project managers to the design and construction of
the Building. [*****]shall be Landlord's initial project manager regarding the
design of the Building. [*****] shall be Landlord's initial project manager
regarding the construction of the Building. Landlord may replace and re-assign
its project manager(s) hereunder upon five (5) days' prior written notice to
Tenant, provided that Landlord shall not replace or re-assign the project
manager(s) hereunder more than one (1) time, per Stage, during the design and
construction of the Building without the prior written consent of Tenant, which
consent may be granted or withheld in Tenant's sole and absolute discretion. The
limitation on replacement or re-assignment of the project manager(s) set forth
in the immediately preceding sentence shall not apply if (i) any such project
manager elects to terminate employment with Landlord and all Affiliates of
Landlord or (ii) the employment of any such project manager is terminated by
Landlord and all Affiliates of Landlord.



6.5.
Tenant Representatives. Tenant has designated [*****] and [*****] as its initial
“Tenant's Representatives,” each of whom is authorized to act on Tenant's
behalf, and to bind Tenant, with respect to the design and construction of the
Building. The email addresses and telephone numbers for Tenant's initial
representatives are: (i) for [*****]; and (ii) for [*****]. Tenant may, at any
time and in its sole and absolute discretion, (a) replace its designated
representatives by providing written notice thereof to Landlord in accordance
with Clause 31.3 and/or (b) designate one (1) or more third-party project
managers for the Project (each, a “Third-Party Project Manager”), by providing
written notice thereof to Landlord in accordance with Clause 31.3. Subject to
the provisions of Clause 4.3, Tenant may, at its sole cost and expense, obtain
independent review of the Design Documents by a separate architect, engineer,
contractor, or cost estimator under contract to, or employed by, Tenant.



6.6.
Subject to insurance requirements and reasonable rules and regulations regarding
access consistent with industry standards, including but not limited to
completion of onsite safety orientation classes conducted by Landlord and/or the
Contractor, authorized representatives of Tenant, including, without limitation,
any Third-Party Project Manager, shall have access to the Site for observation
and inspection purposes, provided that such access shall not hinder or delay the
progress of the Shell Building Works and/or Stage Works. Landlord may deny
access to Tenant and its authorized representatives at times when access would
slow the





--------------------------------------------------------------------------------




progress of the Shell Building Works or Stage Works or create safety concerns.
In connection with, and subject to the, foregoing terms and conditions, Tenant's
Third-Party Project Manager shall have the right to access and maintain an
on-site presence at the Site during the construction of the Project. Such
on-site presence will be limited to locations at the Site mutually and
reasonably agreed upon by the Landlord and the Tenant (e.g., in one (1) of the
construction trailers to be located on the Site during construction of the
Project). The Landlord and the Tenant acknowledge and agree that any
third-party, out-of-pocket costs actually incurred by the Tenant with respect to
the engagement of any Third-Party Project Manager (“Third-Party Project Manager
Costs”) not to exceed [*****] in the aggregate, shall be reimbursed by Landlord
to Tenant within thirty (30) days after receipt of written request therefor,
accompanied by reasonable supporting documentation, given no more than once per
month. All Third-Party Project Manager Costs reimbursed by Landlord to the
Tenant as aforesaid shall be considered Development Costs under this Agreement.


7.
Landlord's Variations to the Shell Building Works and the Stage Works



7.1.
Change Orders. Landlord may, from time to time, authorize changes in the Shell
Building Works and/or the Stage Works, issue additional instructions, require
additional work, or direct the omission of Shell Building Works or Stage Works
previously ordered, make reasonable field substitutions (i.e., by substituting
materials of reasonably equal or better quality, cost, and performance
specifications) for materials specified in the Base Specification - Final and
associated job specifications, or require changes in the Shell Building Works or
Stage Works as necessary to comply with any applicable Statutory Requirements
and/or CDM Regulations (any of the aforementioned, a “Change Order”); provided,
however, that, except for changes in the Shell Building Works or Stage Works
that are required to comply with any applicable Statutory Requirements and/or
CDM Regulations, Landlord shall not undertake any of the foregoing actions
without the approval of Tenant if such actions would: (i) materially affect the
functionality of any Phase (including, without limitation: size, layout, and
location; power availability, density, and distribution; and cooling and
humidity specifications and conditions) or the operational efficiency (e.g.,
PUE) of the Building, as constituted from time to time; (ii) alter or modify any
of the Rackspace Design Goals incorporated into the Design Documents; (iii)
increase the overall Project Budget, or, without limiting the foregoing, have
resulting costs of greater than [*****]; or (iv) extend the Construction
Programme so that: (a) the Contract Time for Stage 1 is estimated to extend
beyond the Target Commencement Date (A) (as the same may have been previously
extended under and pursuant to the terms of this Agreement); or (b) the
Commencement Date (D) is estimated to occur after the Target Commencement Date
(D) (as the same may have been previously extended under and pursuant to the
terms of this Agreement) for Stage 2. Notwithstanding the foregoing, Landlord
shall promptly notify Tenant in writing of any changes in the Shell Building
Works and/or the Stage Works: (1) required to comply with applicable Statutory
Requirements and/or CDM Regulations that otherwise qualify under any of items
(i) - (iv) above; or (2) that have resulting costs of greater than [*****], and,
in connection with the circumstances described in items (1) or (2), shall
consult with, and reasonably consider any comments received from, Tenant with
respect thereto, and, if and as applicable, shall use commercially-reasonable
efforts to minimize any extension of the Construction Programme or increase in
the Project Budget resulting therefrom.



7.2.
If Landlord shall desire a Change Order that requires Tenant's approval under
Clause 7.1 above, then Landlord shall request such change by giving Tenant a
written change order request (“Change Order Request”), including a proposal (a
“Change Order Proposal”) setting forth in reasonable detail, with a suitable
breakdown by trades and work classifications, the scope of the change in the
Shell Building Works and/or Stage Works, the estimated additive or deductive
monetary amount of such change, and the estimated additive or deductive time
duration of such change resulting therefrom. Tenant shall have five (5) Business
Days to review a Change Order Request, such approval not to be unreasonably
withheld or conditioned. If Tenant approves a Change Order Request in writing or
does not respond to a Change Order Request within such five (5) Business Day
period, then (i) such Change Order Request shall constitute an “Approved Change
Order,” and (ii) except as provided below, the Base Specification - Final, the
Project Budget, and, if applicable, Construction Programme shall be revised and
adjusted in accordance therewith. Any dispute as





--------------------------------------------------------------------------------




to whether the Tenant is withholding approval pursuant to and in accordance with
this Clause 7.2 shall be agreed between the Landlord and the Tenant as soon as
reasonably practicable after a written request so to do by one party to the
other or in the event they cannot so agree shall be determined in accordance
with Clause 24.


7.3.
If (i) Landlord encounters any unforeseen site conditions which necessitate a
change in the Shell Building Works and/or Stage Works or (ii) due to Force
Majeure, it becomes necessary for Landlord to enter into a change order with
Contractor extending general conditions or otherwise accounting for costs
associated with the applicable unavoidable delay or (iii) changes are required
to comply with applicable Statutory Requirements and/or CDM Regulations enacted
after the full execution and delivery of the Certificate Regarding Construction
Drawings, Project Budget and Construction Programme (in any case, an “Unforeseen
Condition Change Order”), then Landlord shall, if reasonably practicable under
the circumstances, consult with Tenant prior to issuing such Unforeseen
Condition Change Order and shall use commercially-reasonable efforts to minimize
any increase in the Project Budget or extension of the Construction Programme
resulting therefrom, but the same shall nevertheless result in a corresponding
increase in the Project Budget and constitute Development Costs hereunder, and
the final decision with respect to the issuance of such Unforeseen Condition
Change Order(s) shall be made by Landlord in its sole, good faith judgment (and
not subject to Tenant's approval). Notwithstanding the foregoing, Landlord shall
not issue any Unforeseen Condition Change Order without the prior written
approval of Tenant (which such approval shall not be unreasonably withheld,
delayed or conditioned) if such Unforeseen Condition Change Order would: (a)
materially affect the functionality of any Phase (including, without limitation:
size, layout, and location; power availability, density, and distribution; and
cooling and humidity specifications and conditions) or the operational
efficiency (e.g., PUE) of the affected Phase(s), as constituted from time to
time; (b) alter or modify any of the Rackspace Design Goals incorporated into
the Design Documents; (c) increase the overall Project Budget by more than
[*****]; or (d) extend the Construction Programme so that: (I) the Contract Time
for Stage 1 is estimated to extend beyond the Target Commencement Date (A) (as
the same may have been previously extended under and pursuant to the terms of
this Agreement); or (II) the Commencement Date (D) is estimated to occur after
the Target Commencement Date (D) (as the same may have been previously extended
under and pursuant to the terms of this Agreement) for Stage 2. Tenant shall
have five (5) Business Days to review an Unforeseen Condition Change Order with
respect to which Tenant has approval rights under items (a) - (d), inclusive,
such approval not to be unreasonably withheld, conditioned or delayed. If Tenant
approves an Unforeseen Condition Change Order in writing or does not respond to
an Unforeseen Condition Change Order request within such five (5) Business Day
period, then (y) such an Unforeseen Condition Change Order shall constitute an
“Approved Change Order,” and (z) except as provided below, the Project Budget,
and, if applicable, Construction Programme shall be revised and adjusted in
accordance therewith. Any dispute as to whether the Tenant is withholding
approval pursuant to and in accordance with this Clause 7.3 shall be agreed
between the Landlord and the Tenant as soon as reasonably practicable after a
written request so to do by one party to the other or in the event they cannot
so agree shall be determined in accordance with Clause 24. Notwithstanding the
foregoing, nothing contained in this Clause 7.3 shall be implied or interpreted
as placing the risk of unforeseen conditions on Landlord. Rather, Tenant's
objection right, as described above in this Clause 7.3, is included in this
provision to provide Tenant a right to approve the manner in which the Landlord
proposes to address the matter(s) described in items (i), (ii), and/or (iii) of
this Clause 7.3, as reflected in the relevant Unforeseen Condition Change Order,
considering any proposed increase in the Project Budget and/or proposed
extension of the Construction Programme, and to provide Tenant an opportunity to
prescribe one (1) or more reasonable alternatives to Landlord's Unforeseen
Condition Change Order. If the Landlord and Tenant are unable to agree on any
Landlord's Unforeseen Condition Change Order under this Clause 7.3, then such
circumstance shall be deemed a dispute and determined in accordance with Clause
24, below.



7.4.
Except as otherwise expressly provided in this Agreement, the Project Budget may
be increased only as follows: (i) any Change Orders (subject to the terms and
conditions of Clauses 7.1 and 7.2); (ii) changes (including, without limitation,
in the Construction Programme) resulting from or in connection with any Tenant's
Delay; and (iii) any Unforeseen Condition Change Orders (subject to the terms
and conditions of





--------------------------------------------------------------------------------




Clause 7.3). Notwithstanding anything to the contrary contained in this
Agreement, if Tenant's approval is required for any Change Order and/or any
Unforeseen Change Order as set forth in this Agreement, and Landlord moves
forward with any such Change Order and/or Unforeseen Change Order without
submitting a request to Tenant for approval thereof as provided for herein,
then, in addition to any other rights and remedies of Tenant set forth in this
Agreement and/or available at law or in equity, Landlord shall be responsible
and liable, without reimbursement from Tenant and without any such costs or
expenses being included as a Development Cost, to pay all costs and expenses
associated with such Change Order and/or Unforeseen Change Order, including,
without limitation, any and all costs and expenses to correct and/or remove any
work associated with any such Change Order and/or Unforeseen Change Order.


8.
Tenant's Requested Modifications



8.1.
Tenant's Notification of Modifications



The Tenant shall have the right to request variations, additions, deletions,
and/or substitutions to the Shell Building Works and/or the Stage Works (in each
case a “Tenant's Requested Modification”), by application in writing to the
Landlord which shall be subject to the Landlord's approval, provided that
Landlord may withhold its approval regarding any Tenant's Requested Modification
only where any such Tenant's Requested Modification contains facilities,
materials, or work which, if implemented, would:


(a)
adversely affect the structural integrity of the Building in a material manner;

(b)
materially and adversely affect the ability of Landlord to lease the affected
Premises to third parties, for the same or substantially similar use as the
Permitted Use (as defined in each Lease), upon the expiration or earlier
termination of the term of the relevant Lease, because any such Tenant's
Requested Modification is inconsistent with the Permitted Use; or

(c)
specify the use of any Prohibited Materials or violate any laws or the
requirements of any Approvals or be such that any Approval or any insurance
effected or to be effected by the Landlord pursuant to Clause 20 is reasonably
likely to be prejudiced or unobtainable or is adversely affected (otherwise than
to an immaterial extent).

Any dispute as to whether a Tenant's Requested Modification is prohibited by
this Clause 8.1 or whether the Landlord is reasonably withholding consent
pursuant to this Clause 8.1 shall be agreed between the Landlord and the Tenant
as soon as reasonably practicable after a written request so to do by one party
to the other or in the event they cannot so agree shall be determined in
accordance with Clause 24.
8.2.
Approval of Modifications

The Tenant shall furnish with any such application (a “TRM Application”) the
reasons for it and sufficient information to enable the Landlord to determine
the extent and scope of the Tenant's Requested Modifications, the cost of the
same, any proposed changes to lettable area and any anticipated impact on the
Construction Programme. The Landlord shall not be obliged, where it has given
initial consideration to a TRM Application but has found that any such reasons
and/or information as referred to above have not been provided or the Landlord
reasonably requires other information, to give further consideration to the TRM
Application until the Tenant has (following written request from the Landlord
identifying the missing further information that is required which shall be
provided within five (5) Business Days of receipt of the application by the
Landlord) provided that further information which the Landlord so reasonably
requires.
8.3.
Authorisation Requests and Relevant Estimates

(a)
As soon as reasonably practicable and in any event within ten (10) Business Days
following receipt of the information specified in Clause 8.2 and, subject as set
out in Clause 8.1, if the Landlord approves a TRM Application (so far as
applicable), the Landlord shall work closely with the Tenant's Representative
and shall furnish to the Tenant in duplicate a memorandum which sets out details
of the Tenant's Requested Modification in question, the duplicate of which will
include an acceptance section for completion by the Tenant if it wishes to
proceed with such Tenant's Requested Modification (the “TRM Authorisation
Request”) and to which is annexed a statement setting out:





--------------------------------------------------------------------------------




i.
the Approvals and the third party consents required in respect of the Tenant's
Requested Modification (the “Modification Consents”);

ii.
an estimate of any Tenant's Delay which is likely to result by reason of such
Tenant's Requested Modification and which shall include where applicable any
estimated period of delay in respect of seeking and obtaining the Modification
Consents (“Estimate of Tenant's Delay”); and

iii.
the Landlord's good faith estimate of any Development Costs attributable to such
Tenant's Requested Modifications (the “TRM Costs Estimate”).

Provided that the Estimate of Tenant's Delay and the TRM Costs Estimate (the
“Relevant Estimates”) shall not be binding on the Landlord or the Tenant and no
warranty as to the accuracy of such statements is given or shall be implied. In
connection with the foregoing, Landlord agrees to cooperate reasonably and in
good faith with Tenant to: (I) implement Tenant's Requested Modifications so as
to minimize or eliminate (A) any Tenant's Delay and/or (B) any increase to the
Project Budget, resulting from any such Tenant's Requested Modifications; and
(II) mutually agree on a schedule for any Tenant's Requested Modifications,
which, upon approval by Landlord and Tenant, shall be incorporated into the
Construction Programme.
(b)
Prior to receiving the Tenant's countersigned TRM Authorisation Request and
Relevant Estimates, unless otherwise directed by Tenant in writing as part of
the applicable TRM Application, the Landlord shall continue to progress or
procure the progress of the Shell Building Works and/or the Stage Works as if no
application for a Tenant's Requested Modification had been received. The Tenant
agrees, for the avoidance of doubt, that where the Landlord continues with the
execution of any aspects of the Shell Building Works and/or the Stage Works (as
appropriate) in accordance with this Agreement prior to the incorporation of a
Tenant's Requested Modification, then any costs which are wasted as a result
shall nonetheless be included as part of the Development Costs, as and to the
extent such costs otherwise qualify as Development Costs under the applicable
terms and provisions of this Agreement.

8.4.
Acceptance by the Tenant

(a)
If, having received the TRM Authorisation Request and the Relevant Estimates
provided by the Landlord pursuant to Clause 8.3(a), the Tenant wishes to have
the Tenant's Requested Modification made it shall within five (5) Business Days
after receipt of such TRM Authorisation Request and Relevant Estimates
countersign (by way of acknowledgement) and return the duly countersigned
duplicate (without amendment or qualification) of the TRM Authorisation Request
to the Landlord.

(b)
The countersigning and returning of the duplicate TRM Authorisation Request
unamended and unqualified by the Tenant authorises the Landlord to proceed with
the Tenant's Requested Modification and confirms that any actual Tenant's Delay
and Development Costs properly referable to the Tenant's Requested Modification,
whether or not in excess of those set out in the Relevant Estimates, shall
constitute Development Costs and Tenant's Delay for all relevant purposes under
this Agreement, independent of the Relevant Estimates but subject to all
relevant terms and conditions of this Agreement, including, without limitation,
the final grammatical paragraph of Clause 8.3(a) above and Clauses 8.5 and 8.7
below.

8.5.
Preparation of Plans

If the Tenant has countersigned and returned a TRM Authorisation Request
unamended and unqualified to the Landlord in accordance with Clause 8.4(a) then:
(a)
The Landlord shall (in the case of any Tenant's Requested Modification to the
Shell Building Works), prepare or procure as soon as reasonably practicable the
preparation of scaled and dimensioned architectural and engineering working
drawings and specifications showing in detail and in scope the Tenant's
Requested Modification which drawings and specifications are in this Agreement
together called “Modification Plans”. The Modification Plans shall be submitted
promptly to the Tenant for approval (such approval not to be unreasonably
withheld) and if within five (5) Business Days of such request the Tenant shall
not have in writing approved or reasonably objected to such request giving its
reasons then such approval shall be deemed to have been given by the Tenant)
provided that if it is apparent that a Modification Consent is required in
respect of any Tenant's Requested Modification to the Shell Building Works
and/or the Stage Works the Landlord shall first prepare or procure the
preparation of, as soon as reasonably practicable, the plans which are necessary
in order to apply for





--------------------------------------------------------------------------------




such Modification Consent and only prepare or procure the preparation of full
Modification Plans either as soon as reasonably practicable following such
Modification Consent being obtained or, if earlier, when the parties agree
(acting reasonably) that it is appropriate to do so.
(b)
Any facilities or materials supplied by and any work performed or procured by
the Landlord by reason of Tenant's Requested Modification which are described in
the Modification Plans are called “Modifications” in this Agreement and shall
(subject to such Modification Plans having been approved (or deemed approved) by
the Tenant pursuant to Clause 8.5(a) so far as applicable) be deemed to be part
of the Shell Building Works and/or the Stage Works (as appropriate).

(c)
The Landlord shall use reasonable endeavours to obtain, as soon as reasonably
practicable, the Modification Consents for Tenant's Requested Modifications to
the Shell Building Works and/or the Stage Works (as appropriate) and shall
notify the Tenant whether the same have been granted or otherwise forthwith on
receiving notification of the same.

(d)
If, despite its reasonable endeavours, Landlord is unable to obtain the
Modification Consents for any Tenant's Requested Modifications, Tenant will
consider alterations or modifications to such Tenant's Requested Modifications
that will enable Landlord to obtain the Modification Consents. If Tenant does
not elect to make any alterations or modifications to Tenant's Requested
Modifications in order to secure the relevant Modification Consents, or the
Modification Consents cannot be secured, regardless of any alterations or
modifications to Tenant's Requested Modifications, the Tenant's request for any
such Tenant's Requested Modification shall be deemed to be withdrawn and the
provisions of Clause 8.8 shall apply.

(e)
Subject to Landlord's delivery of copies of the Modification Consents to Tenant
(which the Landlord shall procure and provide for the Tenant as soon as
reasonably practicable), the Tenant shall notify the Landlord within five (5)
Business Days of their receipt by the Tenant whether the Modification Consents
are satisfactory to it and if they are the provisions of Clause 8.7 shall apply
and if they are not or if the Tenant shall fail to give such notice within such
period the Tenant's request for the Tenant's Requested Modification shall be
deemed to be withdrawn and the provisions of Clause 8.8 shall apply.

(f)
Actual delay to the Shell Building Works and/or the Stage Works resulting from
the need for, and the obtaining of, Modification Consents in accordance with
this Clause 8 shall be a Tenant's Delay for the purposes of this Agreement, as
and to the extent such delay otherwise qualifies as Tenant's Delay under the
applicable terms and conditions of this Agreement.



8.6.
Calculation of actual Development Costs referable to Tenant's Requested
Modifications

The Landlord shall calculate as soon as reasonably practicable the amount of the
actual Development Costs properly referable to the Modifications utilising
(inter alia) initially for estimation purposes the pricing information provided
by the Contractor and eventually utilising (inter alia) the sums finally
properly payable to the Contractor in relation to the relevant Tenant's
Requested Modifications, all pursuant to and in accordance with the terms and
conditions of this Agreement regarding the qualification for, and computation
of, Development Costs.
8.7.
Execution of the Modifications

Subject to:
(a)
the Tenant countersigning and returning an unamended and unqualified TRM
Authorisation Request in accordance with Clause 8.4(a);

(b)
preparation of the relevant Modification Plans (and the approval thereof by
Tenant); and

(c)
obtaining all necessary Modification Consents (and the approval thereof by the
Tenant);

the Landlord shall procure the carrying out of the relevant Tenant's Requested
Modifications as part of the Shell Building Works and/or the Stage Works (as
applicable) in accordance with the provisions of this Agreement.
8.8.
Tenant's Withdrawal of a Tenant's Requested Modification

If:
(a)
the Tenant withdraws a request for the Tenant's Requested Modification prior to
the Landlord commencing the relevant Shell Building Works and/or the Stage Works
(as applicable), which Tenant





--------------------------------------------------------------------------------




shall be entitled to do at any time by way of notice to the Landlord (any
withdrawal after commencement of the relevant Shell Building Works and/or the
Stage Works (as applicable) being treated as a request for a Tenant's Requested
Modification pursuant to Clause 8.1), or Tenant is deemed to withdraw a request
for any Tenant's Requested Modification in accordance with the provisions of
Clause 8.5(d) or 8.5(e); or
(b)
the Tenant fails to countersign and return a TRM Authorisation Request unamended
and unqualified to the Landlord in accordance with Clause 8.4(a);

then the Landlord shall have no further obligation to implement the Tenant's
Requested Modification in question and all proper costs and expenses properly
incurred by the Landlord and the Landlord's Professional Team pursuant to this
Agreement in respect of such withdrawn Tenant's Requested Modification
(including, for the avoidance of doubt, any such costs which will need to be
properly incurred in reverting to designing and constructing the relevant parts
of the Shell Building Works and/or the Stage Works (as appropriate) as designed
prior to the variations proposed by the Tenant's Requested Modification) shall
constitute Development Costs and any actual delays resulting from the Landlord
complying with its obligations pursuant to this Agreement in respect of such
withdrawn Tenant's Requested Modification shall constitute a Tenant's Delay for
the purposes of this Agreement, as and to the extent: (i) such costs and
expenses otherwise qualify as Development Costs under the applicable terms and
conditions of this Agreement; and (ii) such delay(s) otherwise qualify(ies) as
Tenant's Delay under the applicable terms and conditions of this Agreement.
9.
Intellectual Property

9.1.
Landlord Intellectual Property

(a)
Notwithstanding the fact that the Landlord may provide the Tenant and/or its
representatives copies of drawings and/or other Intellectual Property Rights of
Landlord relevant to the Shell Building Works and the Stage Works, the Landlord
reserves all rights related to such materials, including any and all ownership
rights and/or copyrights related to such materials. In particular, the Tenant
acknowledges that no licence to use or reproduce any of Landlord's Excluded
Materials (as defined on Schedule 12) are hereby granted.



(a)
The Tenant shall observe, and shall cause its representatives to observe, all
restrictions on copyright and other Landlord Intellectual Property Rights
applicable to, and treat as supplied in confidence, all drawings, plans,
specifications, cost information, trade contracts, documents, and calculations
supplied by the Landlord, the Contractor or the Landlord's Professional Team in
connection with or related to the Shell Building Works and the Stage Works.

(b)
For avoidance of doubt, and notwithstanding anything herein to the contrary,
Tenant and Landlord acknowledge that the Tenant's use of any particular
individual element of the Intellectual Property Rights of Landlord relevant to
the Shell Building Works and the Stage Works shall not be restricted under the
terms of this Agreement to the extent that such element: (i) is, at the time of
such consideration, generally available for use by the public other than through
breach of this Agreement or any other duty of confidentiality owed to the
Landlord and/or Landlord's Affiliates; (ii) is known to, and usable by, Tenant
(or its Affiliates), without restriction, prior to disclosure of such items to
Tenant by or on behalf of Landlord and/or Landlord's Affiliates; (iii) has been
provided to Tenant (or its Affiliates) by a person or entity other than
Landlord, Landlord's Affiliates, and/or their respective agents, contractors,
consultants, employees, representatives, and/or service providers (provided that
such information, to Tenant's knowledge, was disclosed by a person or entity not
bound by confidentiality, nondisclosure, or non-use obligations or restrictions
with respect thereto); or (iv) was developed by Tenant (or its Affiliates)
without reference to any materials provided under this Agreement or otherwise by
or on behalf of Landlord and/or Landlord's Affiliates, as shown by the written
business records of Tenant (or its Affiliates).

9.2.
Tenant's Intellectual Property

(a)
Tenant shall retain all of the right, title, and interest in the Intellectual
Property Rights of Tenant relating to the Project, including, without
limitation, Tenant's Know-How (including, without limitation, Tenant's Know-How
reflected in the Rackspace Program-Level Design Concepts). Tenant hereby





--------------------------------------------------------------------------------




grants Landlord a perpetual, non-exclusive, royalty-free license and right to
use Tenant's Know-How for the design, development, construction, operation,
maintenance, and repair of the Building, but for no other purpose without the
express written consent of Tenant, such consent to be granted or withheld in
Tenant's sole and absolute discretion.
(b)
For avoidance of doubt, and notwithstanding anything herein to the contrary,
Tenant and Landlord acknowledge that: (i) the Rackspace Design Goals do not
represent Tenant's Know-How, Rackspace Program-Level Design Concepts, nor
Tenant's Intellectual Property; and (ii) notwithstanding any provision of this
Agreement to the contrary, the Landlord's use of any particular individual
element of Tenant's Know-How and/or the Rackspace Program-Level Design Concepts
shall not be restricted under the terms of this Agreement to the extent, in
either case, that such element: (A) is, at the time of such consideration,
generally available for use by the public other than through breach of this
Agreement or any other duty of confidentiality owed to the Tenant and/or
Tenant's Affiliates; (B) is known to, and usable by, Landlord (or its
Affiliates), without restriction, prior to disclosure of such items to Landlord
by or on behalf of Tenant and/or Tenant's Affiliates; (C) has been provided to
Landlord (or its Affiliates) by a person or entity other than Tenant, Tenant's
Affiliates, and/or their respective agents, contractors, consultants, employees,
representatives, and/or service providers (provided that such information, to
Landlord's knowledge, was disclosed by a person or entity not bound by
confidentiality, nondisclosure, or non-use obligations or restrictions with
respect thereto); or (D) was developed by Landlord (or its Affiliates) without
reference to any materials provided under this Agreement or otherwise by or on
behalf of Tenant and/or Tenant's Affiliates, as shown by the written business
records of Landlord (or its Affiliates).

9.3.
To the extent any new Intellectual Property Rights are jointly created or
developed by Landlord and Tenant through the Project, Landlord and Tenant will
jointly own such new Intellectual Property Rights (“Joint Intellectual Property
Rights”), with neither party having a right of accounting to the other party and
with each party having the right to freely use and license such new Intellectual
Property Rights without the consent of the other party.



10.
Confidentiality



10.1.
The term “Confidential Information” shall mean: (a) the terms and provisions of
this Agreement and the Leases; and (b) all information, including, without
limitation, all drawings, plans, specifications, know-how, costs, trade contract
documents, and calculations, disclosed, supplied, or made available by one party
and/or its Affiliates, agents, employees, representatives, contractors,
consultants, service providers, or other members of its professional team
(“Discloser”), to the other party or its Affiliates (“Recipient”) which relates
to: this Agreement; the design, development, construction, maintenance, repair,
and operation of the Building; or the Leases, whether disclosed before, on, or
after the date of this Agreement, and whether in oral, paper, magnetic,
electronic, photographic, or any other form. Confidential Information shall not
include information that: (i) is, at the time of such consideration, generally
available to the public other than through breach of this Agreement or any other
duty of confidentiality owed to the Discloser and/or Discloser's Affiliates;
(ii) is known to, and usable by, Recipient, without restriction, prior to the
disclosure to Recipient by or on behalf of Discloser and/or Discloser's
Affiliates; (iii) is disclosed to Recipient by a person or entity other than
Discloser, Discloser's Affiliates, and/or their respective agents, contractors,
consultants, employees, and/or representatives (provided that such information,
to Recipient's knowledge, was disclosed by a person or entity not bound by
confidentiality, nondisclosure, or non-use obligations or restrictions with
respect thereto); or (iv) was developed by Recipient without reference to
Discloser's Confidential Information as shown by Recipient's written business
records.

10.2.
Recipient shall not use the Discloser's Confidential Information other than for
the purpose of evaluating and carrying out the design, development,
construction, maintenance, repair, and operation of the Building, or otherwise
completing the transaction described in this Agreement and the Leases.    

10.3.
Recipient shall use reasonable care to protect the Discloser's Confidential
Information from unauthorized use and disclosure. Recipient shall not disclose
the Discloser's Confidential Information, except as follows: (i) to its
employees, Consultants, Contractors, service providers, agents, and/or
representatives, who need





--------------------------------------------------------------------------------




to know the information in connection with the design, development,
construction, operation, maintenance, and/or repair of the Building, and
provided such third parties are bound by written confidentiality restrictions at
least as stringent as those provided in this Agreement; (ii) in order to enforce
and/or exercise Recipient's rights and/or remedies under this Agreement,
including, without limitation, under Clause 9 above, and/or the Leases; and
(iii) as required by law in the reasonable opinion of the Recipient's counsel,
including, without limitation, in response to legal process compelling such
disclosure, and if required and/or advisable under applicable securities laws
regarding public disclosure of business information, provided that, in
connection with this item (iii), the Recipient shall provide prompt written
notice to Discloser thereof unless notice is prohibited by applicable law. With
respect to any disclosure under item (iii) above, the Recipient shall limit any
such disclosure to that Confidential Information which is legally required to be
provided in the reasonable opinion of Recipient's counsel, and, at the
Discloser's request and expense, the Recipient shall reasonably cooperate, at
Discloser's cost and expense, with the Discloser's reasonable efforts to avoid
or limit any such disclosure.
10.4.
Neither party acquires any patent, copyright, trademark rights, or licenses
under this Agreement as a result of the receipt of Confidential Information from
Discloser, except as otherwise specifically set forth herein, including, without
limitation, under Clause 9 above. Except as otherwise expressly provided in
Clause 9 above, all Confidential Information shall remain the exclusive property
of Discloser, and each party reserves and all right, title, and interest in and
to its Intellectual Property Rights.    

10.5.
Except to the extent necessary to carry out the design, development,
construction, operation, maintenance, and/or repair of the Building, and/or to
perform the obligations of the Recipient hereunder and/or under the Leases,
except as otherwise expressly provided elsewhere in this Agreement, and except
as and to the extent required to be retained by applicable Statutory
Requirements, the Recipient will return or destroy the Discloser's Confidential
Information promptly on demand, and will promptly certify in writing, if
requested, that the Confidential Information has been fully returned or
destroyed.    

10.6.
Each party acknowledges that injunctive relief prohibiting disclosure is an
appropriate remedy under this Agreement.

10.7.
Recipient agrees to promptly notify the Discloser if it discloses Discloser's
Confidential Information other than as authorized by this Agreement, either
intentionally or inadvertently, and to assist the Discloser in recovering any
such Confidential Information and/or mitigating harm to the Discloser resulting
from such unauthorized disclosure.

10.8.
The obligations stated in this Agreement shall survive the expiration of this
Agreement as to information disclosed prior to the expiration of this Agreement
for a period of two (2) years from the earlier to occur of: (i) the Shell
Building Works Practical Completion and Stage Works Practical Completion
relative to Stage 2; or (ii) the termination of this Agreement, except that if
any information constituting all or part of a trade secret is disclosed, such
information shall remain Confidential Information until it is no longer a trade
secret.



11.
Certificates of Practical Completion

11.1.
Landlord to give Tenant notice of inspection

In respect of the Shell Building Works and the Stage Works, the Landlord shall,
in each instance, procure that the Contract Administrator gives to the Tenant
not less than fifteen (15) Business Days' advance written notice of the date on
which Contract Administrator will inspect the Shell Building Works or the Stage
Works with a view to the issue of the Shell Building Works Certificate of
Practical Completion or the Stage Works Certificate of Practical Completion (as
relevant).
11.2.
Further inspections

If, following the inspection, the Shell Building Works Certificate of Practical
Completion or the Stage Works Certificate of Practical Completion (as relevant)
is not issued, the Landlord shall ensure that the Shell Building Works
Certificate of Practical Completion or the Stage Works Certificate of Practical
Completion (as relevant) is not subsequently issued unless not less than three
(3) Business Days' advance written notice is given to the Tenant of the date of
re-inspection, and this procedure shall be repeated as often as necessary until
the Shell Building Works Certificate of Practical Completion or the Stage Works
Certificate of Practical Completion (as relevant) is issued.




--------------------------------------------------------------------------------




11.3.
Joint inspection

The Tenant and the Tenant's Representatives shall be entitled to accompany the
Architect and/or the Contract Administrator, as applicable, on every inspection
of the Shell Building Works or the Stage Works (as relevant) prior to the issue
of the Shell Building Works Certificate of Practical Completion or the Stage
Works Certificate of Practical Completion (as relevant). In connection with such
inspections, the Contract Administrator, Landlord, and Tenant will prepare a
list of the snagging items to be included in the Shell Building Works
Certificate of Practical Completion. Furthermore, Landlord, Tenant, and the
Contract Administrator will jointly inspect the Shell Building Works and/or the
Stage Works (as relevant) on a date mutually agreed upon by such parties that is
approximately twelve (12) months after the issuance of the Shell Building Works
Certificate of Practical Completion or the Stage Works Certificate of Practical
Completion (as relevant) (and in any event prior to the expiration of any
applicable warranty period(s) provided for in the Building Contract), in order
to inspect the Shell Building Works or the Stage Works (as relevant), the
completion thereof (including any snagging items and any corrective work
performed prior to such inspection), and any defects with respect thereto. The
terms and provisions of this Clause 11.3 shall survive the expiration of this
Agreement.
11.4.
Certificates of Practical Completion

The Landlord shall procure that a copy of the Shell Building Works Certificate
of Practical Completion and/or the Stage Works Certificate of Practical
Completion (as relevant) is delivered to the Tenant within two (2) Business Days
of its issue.
11.5.
Snagging Items

Landlord shall cause correction and completion of all snagging items and shall
provide periodic progress updates regarding the completion of such snagging
items to Tenant. Failure to include any snagging item in the Shell Building
Works Certificate of Practical Completion will not alter the responsibility of
Landlord for completion of all Shell Building Works and Stage Works. If any
snagging item must be completed after commencement by Tenant of Tenant's
installations (as provided for in each Lease), Landlord shall coordinate with
Tenant and Tenant's contractor to ensure timely completion of the snagging items
and mitigate any unreasonable disruption to Tenant's installations and Tenant's
construction schedule. The terms and provisions of this Clause 11.5 shall
survive the expiration of this Agreement.
11.6.
Landlord's Liability

With effect from Shell Building Works Practical Completion and each relevant
Stage Works Practical Completion, except as expressly provided in this Agreement
(including, without limitation, under Clause 32 below, as well as any
obligations of Landlord that expressly survive the expiration of this Agreement)
and except with respect to any representations made by Landlord and/or
Landlord's solicitors in written replies to enquiries from Tenant and/or
Tenant's solicitors, the Landlord shall have no further liability to the Tenant
under this Agreement in relation to the Shell Building Works and/or the relevant
Stage Works, provided that, for the avoidance of doubt, the foregoing shall not
modify, limit, impair, or otherwise affect Landlord's duties and obligations
under the Leases.
12.
Capital Allowances

The Landlord reserves the right to claim for itself the benefit of any capital
allowances or grants which may be available in respect of any of the Development
Costs. The Tenant shall render such reasonable assistance as the Landlord may
reasonably require in this regard, provided that, for avoidance of doubt, the
foregoing right of Landlord shall in no event apply to Tenant's Personal
Property (as that term is defined in Schedule 9, below) or Tenant's improvements
or alterations to the Premises. Without limiting the foregoing, the Tenant
reserves the right to claim for itself the benefit of any capital allowances or
grants which may be available in respect of Tenant's Personal Property and/or
Tenant's Alterations (as defined in each Lease). The Landlord shall render such
reasonable assistance as the Tenant may reasonably require in this regard.
13.
Grant of Leases

13.1.
To grant the Leases

(a)
Subject to the provisions of this Clause 13 and Clause 14, the Landlord shall
grant each of the Leases with full title guarantee, and the Tenant shall accept
and execute a counterpart of each of the Leases





--------------------------------------------------------------------------------




for the respective Terms (as defined in each Lease). Clauses 13 to 16 shall
apply to the completion of each of the Leases, mutatis mutandis.
(b)
Notwithstanding that the Site has not been selected and acquired by Landlord or
that the Building has not been designed as of the effective date of this
Agreement, Landlord and Tenant each acknowledges and agrees that: (i) it is
experienced in transactions of this nature; and (ii) it waives any and all
claims of, or related to: (A) an insufficient description of: (1) the Site, the
Building, or the Premises, including, without limitation, any and all claims
under any applicable statute of frauds; (2) the exact amount of Critical Load
Power to be available to each Premises; or (3) the Quarterly Recurring Charges
or any other Rent payable by Tenant hereunder and under the Leases; or (B) a
failure by Landlord and Tenant to agree in this Agreement on any other material
term regarding the form of lease to be used by the parties for Tenant's lease of
the Phases, as shall hereafter be set forth in each Lease. The parties agree
that if modifications of this Agreement or any Lease (or the preparation of
additional documents) are necessary in order to cause the terms of this
Agreement (and/or any Lease) to have their intended, enforceable and valid
effect, the parties will act reasonably and in good faith to cause the
additional and/or further documentation and/or agreements to become effective by
and between them if, as, and when reasonably necessary.



13.2.
Form of Lease

(a)
Engrossments of each Lease and each counterpart will be prepared by the
Landlord's Solicitors.

(b)
The Landlord and/or the Tenant may make such additions or modifications to the
form or the plan to be annexed to each Lease as may reasonably be required to
describe the applicable Premises or the Building as eventually constructed, as
set forth in the relevant Lease, which additions or modifications shall be
reasonably approved by the other party. The applicable Commencement Date shall
be inserted in the engrossments of the relevant Lease and counterpart Lease on
completion for the corresponding Phase.



13.3.
Length of Lease Terms and Quarterly Recurring Charges

The following provisions shall apply (inter alia) to the computation and the
commencement date for payment of the rents payable under, and the calculation of
the commencement and length of the term of, each Lease:
(a)
The Commencement Date for each Lease of a Phase shall be the date on which
Landlord (i) satisfies the relevant Commencement Date Conditions, including the
relevant Stage Works Practical Completion, and (ii) delivers possession of such
Phase to Tenant; and the term of the Lease for each Phase shall be for a period
of twenty (20) years (two hundred forty (240) full calendar months, plus any
Partial Month, as defined in the Leases) commencing upon the Commencement Date
for such Phase's Lease.

(b)
The Quarterly Recurring Charges for each Phase shall initially be a sum equal to
the Estimated Quarterly Recurring Charges for such Phase, such amount being
deemed to be exclusive of VAT (if any) thereon, and such amount to be adjusted
as set forth in Clause 13.4 below and the relevant Lease.

(c)
The Quarterly Recurring Charges for each Phase shall commence to be payable on
the Commencement Date for the Lease of such Phase.

13.4.
Quarterly Recurring Charges Calculation

(a)
The Landlord shall submit to the Tenant, within five (5) Business Days of the
relevant Stage Works Practical Completion, the Landlord's draft final account
for the Total Development Costs to date for such Stage together with such
supporting documents and information as the Landlord shall consider necessary
(acting reasonably), together with its calculation of the Estimated Quarterly
Recurring Charges for each Phase of such Stage, all subject to the terms and
provisions set forth in Schedule 7 attached hereto. Landlord shall provide such
additional supporting documentation and information regarding the calculation of
the Total Development Costs as Tenant may reasonably request.

(b)
On the expiry of eleven (11) months from each Phase's respective Commencement
Date, the Landlord shall issue to the Tenant a final statement of account
setting out its final calculation of the Total Development Costs for the
relevant Stage, together with such further supporting documents and information
as may be reasonably required by the Tenant in order for it to review and
consider such final calculation of the same by the Landlord. As soon as
reasonably practicable after receipt of the





--------------------------------------------------------------------------------




same, the Tenant and the Landlord shall work together reasonably and in good
faith to agree on such final account and the consequent Actual Quarterly
Recurring Charges for each such Stage, and each Phase of such Stage, and,
subject to the terms and provisions of Clause 13.4(c), the Actual Quarterly
Recurring Charges for each such Stage, and each Phase of such Stage, shall be
deemed to be the Quarterly Recurring Charges for each such Stage, and each Phase
of such Stage, for the purposes of the relevant Leases, and the parties shall
document the same by signing a memorandum. Notwithstanding the foregoing,
Landlord and Tenant acknowledge and agree that the Estimated Quarterly Recurring
Charges and the Actual Quarterly Recurring Charges for each of Phase 2, Phase 3,
and Phase 5 shall be subject to further adjustment as set forth in the
definitions of “First Year Quarterly Recurring Charges” and “Reconciled First
Year Quarterly Recurring Charges” in the relevant Leases. Any dispute as to such
final account and the amount of the Total Development Costs for a Stage and/or
any Phase within a Stage shall be determined in accordance with Clause 24.
(c)
If, upon agreement or determination of the final statement of account of the
Total Development Costs for a Stage and each Phase of a Stage under
Clause 13.4(b):

(i)
the Estimated Quarterly Recurring Charges for any Phase exceeds the Actual
Quarterly Recurring Charges for such Phase, the Landlord shall credit against
the Quarterly Recurring Charges for such Phase due pursuant to the Lease for the
immediately following quarter (or longer, if necessary) any amount in excess of
the Actual Quarterly Recurring Charges for such Phase which may have been paid
by the Tenant; or

(ii)
the Estimated Quarterly Recurring Charges for any Phase is less than the Actual
Quarterly Recurring Charges for such Phase, then the Tenant shall pay to the
Landlord a sum equal to such difference within forty-five (45) days after the
final statement of account being so agreed or determined.



13.5.
Description of the Land, the Building, and the Premises

The following provisions shall apply (inter alia) to the description of the
Land, the Building, and each Phase under each Lease:
(a)
The Land shall be the Site acquired by the Landlord under Schedule 8 and shall
be described using the same description included in Landlord's application for
the registration of the Landlord's freehold interest in and to the Site.

(b)
The Building, including the Electricity Consumption Threshold, the capacity of
the Building generators, the description of the Infrastructure, and the rooftop
area subject to Tenant's rooftop rights, as well as the parking area(s) serving
the Building, shall be described as constructed.

(c)
Each Phase, including the maximum structural load with respect thereto and the
Net Lettable Area and the gross square footage thereof, as well as each Pathway
and the OS Tenant Spaces, shall be described as constructed.

(d)
Any capitalized term used in this Clause 13.5 that is not defined in this
Agreement shall have the meaning ascribed to such term in each Lease.



14.
Completion

14.1.
Completion date

The grant of the Leases shall be completed at the offices of the Landlord's
Solicitors not later than ten (10) Business Days after the date:
(a)
on which the Landlord satisfies all of the relevant Commencement Date Conditions
(including, without limitation, the relevant Stage Works Practical Completion)
[i.e., the Leases for Phases 1, 2, and 3 shall be completed within ten (10)
Business Days after the Landlord satisfies the Commencement Date Conditions (A),
subject to (b), below, and the Leases for Phases 4 and 5 shall be completed
within ten (10) Business Days after the Landlord satisfies the Commencement Date
Conditions (D), subject to (b), below]; and

(b)
of notice by the Landlord to the Tenant of the draft final account of the Total
Development Costs to date and the Estimated Quarterly Recurring Charges for the
relevant Phases of such Stage in accordance with Clause 13.4(a).





--------------------------------------------------------------------------------






14.2.
Payment of rent

Rents for each Phase shall commence to be payable by the Tenant from the
Commencement Date for such Phase whether or not the Tenant shall then have
entered into occupation or taken possession of the Premises.
15.
Title

Upon the Landlord's title having been deduced to the Tenant's Solicitors
pursuant and subject to the terms and conditions set forth in Schedule 8
attached hereto, the Tenant shall be deemed to accept the grant of each Lease
with full knowledge of the title and the Landlord shall not be required to reply
to any enquiries or requisitions on that title save in respect of matters
arising after the date on which the Landlord Completes the Acquisition of the
Site under Schedule 8.
16.
Matters affecting the Premises and the Site

16.1
The Premises are agreed to be let subject to such of the following matters as it
relates to the Premises:

(a)
all local land charges registered before the date of the unconditional
Completion of the Acquisition of a freehold interest in and to the Site by the
Landlord, and all matters capable of registration as local land charges;

(b)
all notices served and orders, demands, proposals or requirements made by any
local public or other competent authority, before the date of the unconditional
Completion of the Acquisition of a freehold interest in and to the Site by the
Landlord;

(c)
all actual or proposed orders, directions, notices or charges, restrictions,
conditions, agreements or other matters arising under any town and country
planning or highways legislation;

(d)
where the Landlord's title is registered, all unregistered interests which
override registered dispositions as defined by Schedule 3, Land Registration Act
2002 and any interest preserved by the transitional provisions of Schedule 12,
Land Registration Act 2002 to the extent and for so long as any interest is so
preserved; and

(e)
all matters contained in or referred to in the Leases;

and the Landlord warrants that it shall provide the Tenant with notice of all
such matters in accordance with Schedule 8.
16.2
Except as otherwise expressly provided in this Agreement, including, without
limitation, the terms and provisions set forth in subclauses (a) - (e) above,
Landlord covenants and agrees that Landlord shall take no action, and shall not
authorize any action to be taken, that would unreasonably impair or limit
Tenant's ability to access, use, and/or occupy the Building and/or the Premises
in order to conduct the Permitted Use. In connection therewith, Landlord
covenants and agrees that, except as expressly provided in this Agreement and/or
the Leases and/or to the extent approved by Tenant: (i) other than restrictions,
wayleaves, and/or other encumbrances required by applicable law and/or as
otherwise permitted or required under this Clause 16, any restriction(s),
wayleave(s), or other encumbrance(s) granted by Landlord or otherwise becoming
effective under, by, or through Landlord with respect to the Site after the
effective date of this Agreement (each, a “Future Restriction”) shall expressly
exclude application, by specific reference, to the Premises (as the same may be
constituted from time to time); (ii) any Future Restriction granted by Landlord
in breach of the foregoing covenant, that applies to the Premises or Tenant's
use thereof shall, as between Tenant and the Landlord, be null and void and of
no force or effect; and (iii) except as and to the extent required by applicable
law and/or as otherwise permitted or required under this Clause 16, the Landlord
shall not enter into any license, lease, or other occupancy document of any
kind, or any division, subdivision, or other partition of any kind, with respect
to the Site or any portion thereof. The foregoing notwithstanding, and for the
avoidance of doubt, the foregoing is not intended to be, nor shall it be
interpreted as, a prohibition or restriction on Landlord's ability to sell the
Site or grant a mortgage secured on its title to the Building and/or the Site
and/or to dispose of the Site (or any portion thereof) in connection with the
foreclosure of any such mortgage; provided, however, that the immediately
preceding portion of this sentence shall not limit, impair, modify, or otherwise
affect any other terms and provisions of this Agreement





--------------------------------------------------------------------------------




restricting the Landlord's ability to grant a charge on its title to the
Building and/or the Site or to dispose of the Site in non-mortgage
foreclosure-related transactions.
16.3
Notwithstanding the generality of the foregoing, and consistent with the terms
and provisions of Clause 32.2(4)(c), below, the Landlord shall not, without
Tenant's prior written approval (such approval not to be unreasonably withheld
or conditioned), or except as and to the extent required by applicable law
and/or as otherwise permitted or required under this Clause 16, execute, enter
into, and/or file or voluntarily authorize to be filed of record, any of the
following affecting the Site, or any portion thereof, and/or title thereto: (I)
any easement (reciprocal or otherwise), wayleave, or other encumbrance of any
kind, including, without limitation, any encumbrance related to any financing
placed on the Site; and/or (II) any restrictive covenants agreement; provided,
however, that (notwithstanding anything to the contrary contained in this
Agreement), from and after the date that is fifteen (15) Business Days after the
first date on which: (1) the Landlord delivers the Conveyance Evidence and
Registration Evidence to the Tenant; and (2) the Landlord and the Tenant
mutually agree upon the form of the AFL Notice and the forms EX1 and EX1A to be
registered relative to the AFL Notice (if applicable) under Clause 23(a) below
(such date, the “AFL Registration Trigger Date”), the Landlord has the right to
place financing on the Site, which financing and all attendant rights will, for
the avoidance of doubt, be subject and subordinate to the rights of Tenant under
this Agreement and the Leases.

16.4
Furthermore, except (a) in connection with the performance of the Shell Building
Works and the Stage Works under this Agreement, (b) in connection with the
performance by Landlord of Landlord's maintenance, repair and/or restoration
obligations under any Lease, (c) as required by applicable law, (d) in an
emergency (i.e., the threat of immediate injury or damage to persons or property
or the immediate imposition of a material civil or criminal fine or penalty),
and/or (e) as otherwise expressly permitted or required under this Agreement
and/or any Lease, Landlord shall not (i) remove or rearrange improvements on the
Site, or (ii) construct additional improvements, buildings, or other structures
on any part of the Site without, in each and every instance, obtaining the prior
written consent of Tenant, which consent shall be granted or withheld in
Tenant's sole and absolute discretion.

17.
Value Added Tax

(a)
All consideration to be paid or provided by either party to the other under this
Agreement is exclusive of any value added tax (“VAT”), and value added tax shall
be payable by the party in receipt of a supply against the delivery of a valid
value added tax invoice.

(b)
The Landlord warrants that the Landlord (or the representative member of the
Landlord's VAT group) is registered for VAT and agrees that, before Commencement
Date (A), the Landlord (or a relevant associate for the purposes of paragraph 2
of Schedule 10 to the VAT Act or a relevant group member for the purposes of
paragraph 21 of Schedule 10 to the VAT Act) will:

(i)
make an option to tax, which applies to the Premises (under paragraph 2 or 21 of
Schedule 10 to the VAT Act), to take effect no later than Commencement Date (A);

(ii)
duly notify HM Revenue and Customs of the option to tax as set forth in item (i)
above; and

(iii)
supply the Tenant with a copy of the option to tax and evidence of the receipt
by HM Revenue and Customs of the option to tax as aforesaid.

(c)
The Landlord will not revoke the option to tax in relation to the Premises
(either before or after completion) or knowingly do, cause to be done, or omit
to do anything which could lead to the option to tax being revoked by HM Revenue
and Customs.

(d)
The Tenant warrants and undertakes that it will be using the Premises wholly, or
substantially wholly, for the making of supplies that are taxable supplies for
VAT purposes (or supplies that would be taxable supplies if they were treated as
being made in the United Kingdom), and will not render the option to tax
referred to in Clause 17(b) ineffective.



18.
Interest

Interest shall be payable by each of Landlord and Tenant on any money which is
not paid by it under this Agreement within ten (10) Business Days of the due
date for its payment. Such interest shall accrue and be




--------------------------------------------------------------------------------




calculated on a daily basis, both before and after any judgment, at the rate of
[*****] per annum above the base rate from time to time of The Royal Bank of
Scotland plc, for the period from the due date for its payment until the date of
payment. It shall be compounded quarterly and payable within fourteen (14) days
of demand.
19.
Determination

Upon the happening of a Tenant's Default, the Landlord shall be entitled to
determine this Agreement by written notice to the Tenant. Upon the service of
such notice this Agreement and the right of the Tenant to the grant of the
Leases will determine. Any such determination shall be without prejudice to any
right of action or other remedy of the Landlord in respect of any antecedent
breach by the Tenant of any of the provisions of this Agreement.
19.1.
Cancellation of Notice

In the event of determination of this Agreement the Tenant shall procure the
cancellation of any entries relating to this Agreement in any register.
20.
Insurance



20.1.
Insurance of the Shell Building Works and the Stage Works

Until the applicable Stage Works Practical Completion, the Landlord shall
procure that the applicable Shell Building Works and Stage Works are insured by
the Contractor in accordance with the terms of the Building Contract, which
Building Contract will require the Contractor to carry, throughout the
construction of the Building and continuing until the date that is two (2) years
following final completion of the Project: (a) builder's risk insurance on a
causes of loss-special form or equivalent, covering the full replacement cost of
the Shell Building Works and Stage Works; (b) all other coverages and policies
required of Tenant under the Phase 1 Lease, excluding only business interruption
insurance, and with the same limits, except for public liability insurance,
which will have limits that are customarily carried by contractors of similar
projects in the Greater London region; and (c) an Owners and Contractors
Protective Liability insurance policy, which such policy shall: (i) be issued in
the names of Landlord, Digital, Tenant, Rackspace US, Inc., a Delaware
corporation, and Rackspace Hosting, Inc., a Delaware corporation; (ii) be
written for an annual term, with the option to extend such policy until the
Commencement Date (D); (iii) have limits of $1,000,000 per occurrence and
$1,000,000 in the aggregate; (iv) be an occurrence policy; and (v) be location
specific. All such insurance policies and coverages specified in subclauses (a)
- (c) to be carried by the Contractor must be issued by one (1) or more insurers
each of which satisfies the requirements of Tenant's insurers under the Phase 1
Lease. The damages and losses covered by such policies and coverages are
referred to in this Agreement as “Contractor Insured Risks”. In addition to the
foregoing, the Landlord shall procure that the Architect, the Design Firm, and,
if applicable, the MEP Designer(s), each carries professional indemnity
insurance protecting against claims for errors and omissions, in amounts
customary in the Greater London region for projects similar to the Project, and
with the termination date of such insurance not to be earlier than two (2) years
following final completion of the Project.
20.2.
Insurance of the Building and the Premises

From the Stage Works Practical Completion Date for Stage 1, the Landlord shall
procure that the Building (including the Premises and excluding only Tenant's
Personal Property and Tenant's Alterations) is insured in accordance with the
terms of the Phase 1 Lease, as if the applicable Lease had been granted to the
Tenant on such Stage Works Practical Completion Date.
20.3.
Insurance of the Tenant's Works

(a)
Until the applicable Commencement Date (at which point, the parties' respective
risks related to the Tenant's Works for the relevant Phase shall be as stated in
the relevant Lease), the Tenant's Works for each Phase shall be at the sole risk
of the Tenant and, pending their completion, the Tenant shall maintain such
insurance cover in respect of the Tenant's Works as may be appropriate to cover
any claim for damage or injury arising from or incidental to the execution of
the Tenant's Works.





--------------------------------------------------------------------------------




(b)
If the Landlord so requests, the Tenant shall provide full particulars of such
insurance to the Landlord together with evidence of the payment of the premium
for such insurance.



20.4.
Payment of insurance moneys refused

If the payment of any insurance moneys is refused or reduced as a result of some
act or omission or default of the Tenant or the Tenant's consultants or the
Tenant's contractors or others under the control of any of them the Tenant shall
pay to the Landlord the amount so refused or reduced on the same payment terms
and at the same times as the insurers would otherwise have paid the same.
20.5.
Tenant's obligations

The Tenant shall and shall procure that the Tenant's consultants or Tenant's
contractors or others under the control of any of them shall:
(a)
not do or omit to do anything that could cause any policy of insurance effected
pursuant to Clause 20.2 to become void or voidable wholly or in part nor (unless
the Tenant has previously notified the Landlord and agreed to pay the increased
premium) anything whereby any increased or loaded premium may become payable and
the Tenant shall on written demand pay to the Landlord such increased premium
and tax thereof;

(b)
at all times comply with the requirements of the insurers with whom the Landlord
effects insurance pursuant to Clause 20.2 so far as such requirements are known
by the Tenant and relate to a Premises or the conduct of persons using any part
of a Premises; and

(c)
not to do or omit to do anything that could cause a restriction in cover in any
policy of insurance effected pursuant to Clause 20.2.



20.6.
Notice by Tenant

The Tenant shall give notice to the Landlord as soon as reasonably practicable
after it shall become aware of the happening of any event or thing which might
affect or give rise to a claim under any insurance policy effected pursuant to
Clause 20.2.
20.7.
Landlord's Obligations.

In the event of any loss or damage to the applicable Shell Building Works and/or
Stage Works that amounts to a Contractor Insured Risk, which occurs prior to the
applicable Commencement Date (at which point, the parties' respective risks
related to the relevant Shell Building Works and/or Stage Works shall be as
stated in the relevant Lease), the Landlord shall procure that the Contractor
causes the reinstatement of same diligently and with all reasonable speed.
21.
Alienation



21.1.
Dealings

Neither the Tenant nor the Landlord shall assign, charge or otherwise deal with
the benefit of this Agreement in whole or part, nor prior to the grant of the
Leases make any disposition of the Site, the Building, and/or the Premises,
without the consent of the non-assigning party (such consent not to be
unreasonably withheld). Notwithstanding anything to the contrary contained
herein, Landlord and Tenant acknowledge and agree that (a) a change of the
Landlord entity's name from “Digital Realty (St. Denis) Sarl” to another entity
name that reflects the location of the Site, only, (b) assignments, charges
and/or dealings in order to effect and/or comply with financings of all or any
portion of the Site in accordance with and subject to Clause 16, above, and (c)
the grant of any leases, wayleaves or similar interests relating to the
provision of power or fibre infrastructure to the Site in accordance with and
subject to the terms of Clause 16 of this Agreement, above, and Clauses 4.8 and
4.10 of Schedule 8 of this Agreement, below, shall not, in any such event, be a
breach by Landlord of this Clause 21.1.
Without limiting the terms of Clause 16, above, or Clause 23(a), below, the
Tenant may procure an application is made to the Land Registry for the entry on
all registered titles to the Land at the Land Registry of a restriction on the
proprietorship register in the following terms:




--------------------------------------------------------------------------------




“No disposition of the registered estate, other than a charge, by the proprietor
of the registered estate is to be registered without a certificate signed by
Rackspace Limited of [•] or their conveyancer that the provisions of Clause 21.1
of the Agreement for Lease dated January __, 2013 between Digital Realty (St.
Denis) SÀRL (1) and Rackspace Limited (2) have been complied with or
determined”.
21.2
The Tenant covenants with the Landlord that the Tenant shall apply for the
withdrawal of the restriction entered against the title to the Land pursuant to
Clause 21.1, above, within fifteen (15) Business Days after the first date on
which: (a) Commencement Date (D) has occurred; and (b) the Landlord has
delivered a written notice to the Tenant requesting such withdrawal (which
notice will not be delivered until on or after Commencement Date (D)); or (c)
this Agreement has been determined. The terms and provisions of this Clause 21.2
shall survive the expiration of this Agreement.



22.
Effect of this Agreement



22.1.
Representations

(a)
The Tenant acknowledges that in entering into this Agreement it places no
reliance on any representation or warranty relating to the Premises other than
those, if any, set forth in this Agreement or in a Lease, or which may have been
given by the Landlord's Solicitors in written reply to any written enquiry made
by the Tenant's Solicitors prior to the date of this Agreement.

(b)
No warranty is given or representation made by the Landlord as to the permitted
use of the Premises for planning purposes.



22.2.
Entire Agreement

This Agreement and the Leases represent the entire agreements between the
parties relating to the Premises. This Agreement is not capable of being amended
except in writing by or with the specific consent of the parties to this
Agreement. Except as otherwise expressly provided for in this Agreement, in the
event of any conflict or inconsistency between the terms and provisions of this
Agreement and a particular Lease, the Lease shall govern and control.
22.3.
No merger

Those terms of this Agreement that remain to be performed after the completion
of a Lease will remain in full force and effect and shall not merge with
completion of such Lease.
22.4.
Binding Effect

Except as otherwise expressly set forth in this Agreement, all of the covenants,
conditions, and provisions of this Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs, personal
representatives, and permitted successors and assigns.
23.
Announcements

(a)
The Landlord and the Tenant acknowledge and agree that the Tenant may register a
notice of this Agreement, and any other notice or restriction reasonably
necessary to carry out the agreements of the parties as set forth in this
Agreement (including, without limitation, the agreements set forth in Clause 16,
above), at the Land Registry (collectively, the “AFL Notice”); provided that
Tenant has obtained Landlord's prior written approval of the form of each such
notice and/or restriction, such approval not to be unreasonably withheld,
conditioned or delayed. Subject to provision by Landlord of completed forms EX1
and EX1A (each in a form which shall have been previously approved by the
Landlord and the Tenant (each acting reasonably)), and a cheque for the
requisite fee, which must be delivered by the Landlord within ten (10) Business
Days after the first date on which the Landlord has Completed the Acquisition of
the Site under Schedule 8 attached hereto and completes registration of its
freehold interest in and to the Site at the Land Registry (provided that the
forms have been approved prior to such date; otherwise, such forms will be
delivered within ten (10) Business Days after such approval), then Tenant shall,
simultaneously with the Tenant's application to register the AFL Notice, submit
to the Land Registry such approved forms EX1 and EX1A.





--------------------------------------------------------------------------------




(b)
Without limiting the terms and provisions of Clause 23(a), above, neither the
Landlord nor the Tenant shall make any public announcement relating to the terms
of this Agreement or the fact that the Premises are to be used for the Permitted
Use or occupied by the Tenant without the prior written consent of the other
(save where such announcement is required to be made by law or any regulatory
body) (or is permitted under the terms of this Agreement).



24.
Disputes



24.1.
References to a Chartered Surveyor

Where this Agreement provides that a dispute between the parties shall be
determined by reference to this Clause 24, the dispute shall be referred to a
Chartered Surveyor agreed upon by the parties or, in default of agreement within
ten (10) Business Days of either party requiring the other to consent to the
appointment of a Chartered Surveyor, appointed at the request of either party by
or on behalf of the President for the time being of the Royal Institution of
Chartered Surveyors. Notwithstanding the foregoing, in the event any dispute to
be determined under this Clause 24 is of a technical nature and is not
customarily referred to a Chartered Surveyor, then such dispute shall be
referred to an expert (each, an “Expert”), who will act as an expert and not as
an arbitrator, as set forth below in this Clause 24. If any such Expert is not
agreed upon by Landlord and Tenant within ten (10) Business Days of either party
requiring the other to consent to the appointment of such Expert, the Expert
shall be chosen by the Chief Executive Officer for the time being of the Centre
for Effective Dispute Resolution or its replacement organisation from time to
time. The terms and conditions set forth Clauses 24.3 - 24.8, below, with
respect to Chartered Surveyors shall apply to Experts.
24.2.
Role of the Chartered Surveyor

Any reference to a Chartered Surveyor shall, if the parties agree in writing
within ten (10) Business Days of the Chartered Surveyor's appointment, be deemed
to be a reference to an expert but shall otherwise be deemed to be a reference
to an arbitrator pursuant to the Arbitration Act 1996.
24.3.
Provisions for an expert

If the Chartered Surveyor acts as an expert:
(a)
the parties shall be invited to and shall be entitled to submit to him
representations and cross-representations with such supporting evidence as he
shall reasonably consider necessary;

(b)
he shall have proper regard to any representations and cross-representations
made in making his decision;

(c)
he shall deliver his decision in writing giving reasons for his decision; and

(d)
the reference to him shall include authority to determine in what manner and
proportions, if any, all the costs of the referral shall be borne.



24.4.
Decision of the Chartered Surveyor

Subject to the provisions of Clause 24.5, the decision or award of the Chartered
Surveyor shall be final and binding on the parties.
24.5.
Questions of Law

The parties agree that either party may:
(a)
appeal to the High Court on any question of law arising out of the Chartered
Surveyor's award or decision; and

(b)
apply to the High Court to determine any question of law arising during the
reference to the Chartered Surveyor.



24.6.
Replacement of the Chartered Surveyor

The parties may require any dispute or difference to be referred to a different
Chartered Surveyor, to be appointed under Clause 24.1, if either of them
reasonably considers that the Chartered Surveyor appointed to decide the dispute
or difference is not appropriately qualified to determine the dispute or
difference.




--------------------------------------------------------------------------------




24.7.
Incapacity of the Chartered Surveyor

(a)
If the Chartered Surveyor dies or otherwise ceases to act as Chartered Surveyor
before the making of his final determination, the parties shall promptly appoint
another Chartered Surveyor in accordance with Clause 24.1.

(b)
No further Chartered Surveyor shall be entitled to disregard any direction of
the former Chartered Surveyor or to revise any award or decision of the previous
Chartered Surveyor.



24.8.
Fees of the Chartered Surveyor

The fees of the Chartered Surveyor shall be borne by Landlord and Tenant in
equal proportions or, where the Chartered Surveyor decides fee apportionment, in
whatever proportion as the Chartered Surveyor decides having regard (amongst
other things) to the conduct of Landlord and Tenant.    
25.
Limitation of Liability

(a)
The Tenant and the Landlord each hereby waives all of its rights (if any) in
respect of any claims for loss of profits or loss of business of any kind
arising from any breach by the other party of its obligations contained in this
Agreement.

(b)
Neither the Landlord nor the Tenant shall be entitled to recover, by way of
general damages, losses or costs which it incurs to the extent they exceed those
which would otherwise have been recoverable by it if it had taken such steps as
would have been reasonable for it to take in the relevant circumstances to
mitigate such losses or costs.

(c)
Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto acknowledge and agree that the terms and provisions of this
Clause 25 shall not limit, alter, modify, impair, or otherwise affect the
express remedies of Tenant set forth in Clause 32 below.



26.
Consequential Damages

Under no circumstances whatsoever shall the Landlord or the Tenant ever be
liable under this Agreement for Lease for consequential damages, incidental
damages, indirect damages, or special damages or for loss of profit, loss of
business opportunity or loss of income. Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto acknowledge and agree that the
terms and provisions of this Clause 26 shall not limit, alter, modify, impair,
or otherwise affect the express remedies of Tenant set forth in Clause 32 below.
27.
Service of Process



27.1.
The Landlord

(a)
The Landlord shall at all times maintain instructions to a firm of solicitors
practicing in England or such reputable company that provides company
secretarial services whose name and address the Landlord shall notify in writing
to the Tenant as soon as such firm or company accepts instructions and in any
event within ten (10) Business Days of the date of this Agreement) to accept
service of all notices, communications and proceedings which may be served on
the Landlord in connection with this Agreement. In that regard, the Landlord
irrevocably appoints Digital Realty (UK) Limited of 71 Fenchurch Street, London,
EC3M 4BS as its agent for service of process in relation to any English court
proceedings in connection with this Agreement.

(b)
If the agent changes its address to another address in England, the Landlord
will notify the other parties of the new address within seven (7) days.

(c)
If the agent ceases to be able to act as agent or to have an address in England,
the Landlord will appoint a new agent acceptable to the other parties (acting
reasonably) within seven (7) days. If it fails to do so, any other party may
appoint another agent on its behalf for this purpose.

(d)
Service on an agent appointed for the purposes of this Clause shall be deemed to
be valid service whether or not the process is received by the Landlord.

(e)
Nothing in this Agreement shall affect the other parties' right to serve process
in any other manner permitted by law.





--------------------------------------------------------------------------------




27.2.
The Tenant

(a)
The Tenant irrevocably appoints Rackspace Limited of 5 Millington Road, Hayes,
Middlesex UB3 4AZ, United Kingdom, Attn: VP Legal International & Company
Secretary, with notice e-mail addresses of: (i) Legalemea-uk@rackspace.co.uk;
and (ii) VP Legal International & Company Secretary, as its agent for service of
process in relation to any English court proceedings in connection with this
Agreement.

(b)
If the agent changes its address to another address in England, the Tenant will
notify the other parties of the new address within seven (7) days.

(c)
If the agent ceases to be able to act as agent or to have an address in England,
the Tenant will appoint a new agent acceptable to the other parties (acting
reasonably) within seven (7) days. If it fails to do so, any other party may
appoint another agent on its behalf for this purpose.

(d)
Service on an agent appointed for the purposes of this Clause by physical
delivery and e-mail notification shall be deemed to be valid service whether or
not the process is received by the Tenant.

(e)
Nothing in this Agreement shall affect the other parties' right to serve process
in any other manner permitted by law.



28.
Governing law and jurisdiction



28.1.
Governing law

This Agreement shall be governed by and construed in accordance with English
law.
28.1.
Jurisdiction

Subject to the terms and provisions of Clause 24, each party irrevocably submits
to the non-exclusive jurisdiction of the English courts to settle any dispute
which may arise under or in connection with this Agreement or the legal
relationships established by this Agreement.
28.2.
Intentionally Omitted.



28.3.
Severability.

If any provision of this Agreement is held to be invalid or unenforceable, then
such provision shall (to the extent only that it is invalid or unenforceable) be
given no effect and shall be deemed not to be included in this Agreement, but
without invalidating any of the remaining provisions of this Agreement.
29.
Rights of third parties

Except as expressly set forth in this Agreement, the parties do not intend any
term of this Agreement to be enforceable pursuant to the Contracts (Rights of
Third Parties) Act 1999.
30.
Intentionally Omitted.



31.
Counterparts and Notice

31.1.
Any number of counterparts

This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, but shall not be effective until each of the parties
has executed at least one counterpart.
31.2.
Each counterpart an original

Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute one and the same instrument.
31.3.
Notices

Any notice which may or shall be given under the provisions of this Agreement
shall be in writing and may be delivered by (i) hand delivery or personal
service, (ii) a reputable overnight courier service which provides evidence of
delivery, (iii) facsimile (so long as a confirming copy is forwarded by a
reputable overnight courier service within twenty-four (24) hours thereafter),
or (iv) e-mail (so long as a confirming copy is forwarded by a reputable
overnight courier service within twenty-four (24) hours thereafter), if for
Landlord and/or




--------------------------------------------------------------------------------




Digital, to the addresses specified in Item 11 of the Basic Lease Information
included as part of each Lease, or if for Tenant and/or Rackspace, at the
addresses specified in Item 3 of said Basic Lease Information. Such address(es)
may be changed from time to time by either party by giving notice as provided
herein. Notice shall be deemed given, (a) when delivered (if delivered by hand
or personal service), (b) if sent by a reputable overnight courier service, on
the business day immediately following the business day on which it was sent,
(c) the date the facsimile is transmitted (provided a confirming copy is
forwarded by reputable overnight courier service within 24 hours thereafter), or
(d) the date the e-mail is transmitted (provided a confirming copy is forwarded
by reputable overnight courier service within 24 hours thereafter). Relative to
any approvals to be obtained by either Landlord or Tenant from the other party
under this Agreement, the requesting party will indicate in the relevant notice
or deliverable(s) with respect to which any such approval is sought, the
specified time frame within which such approval (or disapproval) must be
returned to the requesting party, provided such a time frame is specified in
this Agreement. For the avoidance of doubt, Landlord and Tenant agree that the
terms and provisions of this Clause 31.3 do not apply to service of process in
relation to any English court proceedings in connection with this Agreement,
which service of process shall be governed by the terms and conditions set forth
in Clauses 27.1 and 27.2, above.
32.
Termination Rights, Penalties, Default and Remedies

[*****]
33.
Guaranty Provisions - Digital.

[*****]    
34.
Guaranty Provisions - Rackspace.

[*****]
35.
Intentionally deleted.



36.
Building-2 Site.

[*****]
36.9    The terms and provisions of this Clause 36 shall survive the expiration
of this Agreement.
[Remainder of Page Intentionally Left Blank]










--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND ESCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION




Execution:
The parties have shown their acceptance of the terms of this Agreement by
executing it below.
LANDLORD:
as a deed on behalf of                    )
DIGITAL REALTY (ST. DENIS) S.À.R.L        )
a company incorporated in Luxembourg,         )
by David Glennane, being a person who,         )
in accordance with the laws of that territory,         )
is acting under the authority of the Company:    )    /s/ David Glennane
Director
TENANT:
as a deed on behalf of                    )
RACKSPACE LIMITED                )
a company registered in England & Wales,         )
by Tiffany Lathe, being a person who,         )
in accordance with the laws of that territory,         )
is acting under the authority of the Company:    )    /s/ Tiffany Lathe
Vice President & Company
Secretary
Executed below by Digital merely to acknowledge Digital's potential obligations
under and pursuant to Clause 33, above:
DIGITAL:
)
as a deed on behalf of                    )
DIGITAL REALTY TRUST, L.P.,            )
a limited partnership formed in Maryland, acting    )
by Scott Peterson, of Digital                )
Realty Trust, Inc., the General Partner of Digital    )
Realty Trust, L.P., being a person who, in        )
accordance with the laws of that territory, is acting     )
under the authority of the Partnership:        )    /s/ Scott Peterson
Chief Acquisitions Officer




--------------------------------------------------------------------------------




Executed below by Rackspace merely to acknowledge Rackspace's potential
obligations under and pursuant to Clause 34, above:
RACKSPACE:
as a deed on behalf of                    )
RACKSPACE HOSTING, INC.            )
a corporation formed in Delaware,             )
by Alan Schoenbaum, being a person who,         )
in accordance with the laws of that territory,         )
is acting under the authority of the Corporation:    )    /s/ Alan Schoenbaum
Senior Vice President, General Counsel & Company Secretary






--------------------------------------------------------------------------------




Schedule 1.1    Base Specification - Initial
[*****]
Schedule 1.2     Base Specification - Final
[*****]
Schedule 2    Commissioning Criteria
[*****]
Schedule 3    Form of Commissioning Complete Letter
[*****]
Schedule 4    Form of Lease
[*****]
Schedule 5    Intentionally Omitted
Schedule 6    Committed Take Down Schedule/Initial Target Dates
[*****]
Schedule 7    Development Costs
[*****]
Schedule 8    Site Acquisition
[*****]
Schedule 9    Definitions
[*****]
Schedule 10    Default Design Scope Summary
[*****]
Schedule 11    Early Access
[*****]
Schedule 12    Landlord's Excluded Materials
[*****]






